Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 11 AND JOINDER
TO
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 11 AND JOINDER TO RECEIVABLES PURCHASE AGREEMENT dated as of
July 24, 2009 (this “Agreement”) is entered into among INSIGHT RECEIVABLES, LLC
(the “Seller”), INSIGHT ENTERPRISES, INC. (“Insight” and the “Servicer”),
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as a Financial Institution and as Agent (in its capacity as Agent,
the “Agent”), and JS SILOED TRUST (“JS Trust”), as assignee of Jupiter
Securitization Company LLC. Capitalized terms used herein but not defined herein
shall have the meanings provided in the Receivables Purchase Agreement defined
below.
W I T N E S S E T H
WHEREAS, the parties hereto are parties to that certain Receivables Purchase
Agreement dated as of December 31, 2002 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”);
WHEREAS, the parties hereto have agreed to amend the Receivables Purchase
Agreement on the terms and conditions hereafter set forth;
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I AMENDMENT. SUBJECT TO THE FULFILLMENT OF THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 3 BELOW, THE RECEIVABLES PURCHASE AGREEMENT IS HEREBY AMENDED
TO INCORPORATE SOLELY THE BLACKLINED CHANGES ON THE MARKED PAGES ATTACHED AS
ANNEX A HERETO.
ARTICLE II JOINDER. PNC BANK, NATIONAL ASSOCIATION (THE “NEW MANAGING AGENT” AND
THE “NEW FINANCIAL INSTITUTION”), MARKET STREET FUNDING LLC (THE “NEW CONDUIT”
AND TOGETHER WITH THE NEW MANAGING AGENT AND NEW FINANCIAL INSTITUTION, THE “NEW
PURCHASER GROUP”), THE SELLER, THE SERVICER AND THE AGENT HEREBY AGREE AS
FOLLOWS:
Pursuant to Section 12.6 of the Receivables Purchase Agreement, the Seller has
requested that the New Purchaser Group agree to become a “Purchaser Group” under
the Receivables Purchase Agreement.

 

 



--------------------------------------------------------------------------------



 



Each of the Seller, the Servicer and the Agent, by its signature hereto, hereby
consents to the joinder of the New Purchaser Group to the Receivables Purchase
Agreement.
By executing and delivering this Agreement, each of the New Managing Agent, the
New Conduit and the New Financial Institution confirms to and agrees with each
other party to the Receivables Purchase Agreement that (i) it has received a
copy of the Receivables Purchase Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) it will, independently and without
reliance upon the Agent, the other Managing Agents, the other Purchasers or any
of their respective Affiliates, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Receivables Purchase Agreement or any
Transaction Document; (iii) it appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Receivables
Purchase Agreement, the Transaction Documents and any other instrument or
document pursuant thereto as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto and to enforce
its respective rights and interests in and under the Receivables Purchase
Agreement, the Transaction Documents, the Receivables, the Related Security and
the Collections; (iv) it will perform all of the obligations which by the terms
of the Receivables Purchase Agreement and the Transaction Documents are required
to be performed by it as a Managing Agent, a Conduit and a Financial
Institution, respectively; (v) its address for notices shall be the office set
forth beneath its name on the signature pages of this Agreement; (vi) it is duly
authorized to enter into this Agreement and (vii) in the case of the New Conduit
and the New Financial Institution, it appoints and authorizes the New Managing
Agent as its Managing Agent to take such action as agent on its behalf and to
exercise such powers under the Receivables Purchase Agreement, the Transaction
Documents and any other instrument or document pursuant thereto as are delegated
to the Managing Agents by the terms thereof together with such powers that are
reasonably incidental thereto.
On the date hereof, each of the New Managing Agent, the New Conduit and the New
Financial Institution shall join in and be a party to the Receivables Purchase
Agreement and, to the extent provided in this Agreement, shall have the rights
and obligations of a Managing Agent, a Conduit and a Financial Institution,
respectively, under the Receivables Purchase Agreement.

 

2



--------------------------------------------------------------------------------



 



ARTICLE III CONDITIONS PRECEDENT. THIS AGREEMENT SHALL BECOME EFFECTIVE AS OF
THE CLOSE OF BUSINESS ON THE DATE FIRST ABOVE WRITTEN, SUBJECT TO THE
SATISFACTION OF THE CONDITIONS PRECEDENT THAT (A) THE MANAGING AGENTS SHALL HAVE
RECEIVED: (I) COUNTERPARTS OF THIS AGREEMENT EXECUTED BY EACH OF THE PARTIES
HERETO, (II) COUNTERPARTS OF AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES
SALE AGREEMENT, DATED AS OF THE DATE HEREOF, EXECUTED BY EACH OF THE PARTIES
THERETO, (III) A REAFFIRMATION OF PERFORMANCE UNDERTAKING IN THE FORM ATTACHED
TO AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, EXECUTED
BY INSIGHT AND (IV) ALL FEES AND EXPENSES REQUIRED TO BE PAID ON THE DATE HEREOF
PURSUANT TO THE TERMS OF THE FEE LETTERS AND (B) THE AGENT SHALL HAVE RECEIVED
FOR THE RATABLE ACCOUNT OF THE PURCHASERS THEN PARTIES TO THE SECOND AMENDED AND
RESTATED FEE LETTER, DATED AS OF SEPTEMBER 17, 2008, BY AND AMONG THE AGENT, JS
TRUST AND THE BORROWER, ALL FEES ACCRUED AND UNPAID TO BUT NOT INCLUDING THE
DATE HEREOF.
ARTICLE IV REPRESENTATIONS AND WARRANTIES. EACH OF THE SELLER AND THE SERVICER
HEREBY REPRESENTS AND WARRANTS THAT (I) THIS AGREEMENT CONSTITUTES ITS LEGAL,
VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW) AND THE IMPLIED
COVENANTS OF GOOD FAITH AND FAIR DEALING; AND (II) AFTER GIVING EFFECT TO THIS
AGREEMENT, THE REPRESENTATIONS AND WARRANTIES OF EACH SUCH PARTY, RESPECTIVELY,
SET FORTH IN ARTICLE V OF THE RECEIVABLES PURCHASE AGREEMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS IF MADE ON THE DATE
HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE. THE SELLER FURTHER REPRESENTS AND WARRANTS THAT AFTER
GIVING EFFECT TO THIS AGREEMENT, NO EVENT HAS OCCURRED AND IS CONTINUING THAT
CONSTITUTES AN AMORTIZATION EVENT OR A POTENTIAL AMORTIZATION EVENT.
ARTICLE V REFERENCE TO AND EFFECT ON THE RECEIVABLES PURCHASE AGREEMENT.
Upon the effectiveness of this Agreement, (i) each reference in the Receivables
Purchase Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Receivables Purchase
Agreement, as amended hereby, and (ii) each reference to the Receivables
Purchase Agreement in any other Transaction Document or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Receivables Purchase Agreement as amended hereby.

 

3



--------------------------------------------------------------------------------



 



Except as specifically amended hereby, the terms and conditions of the
Receivables Purchase Agreement, of all other Transaction Documents and any other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect and are hereby ratified and
confirmed.
The execution, delivery and effectiveness of this Agreement shall not operate as
a waiver of any right, power or remedy of the Agent, any Purchaser or any
Managing Agent under the Receivables Purchase Agreement or any other Transaction
Document or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein, in each
case except as specifically set forth herein.
ARTICLE VI COSTS AND EXPENSES. THE SELLER AGREES TO PAY ON DEMAND ALL REASONABLE
COSTS AND EXPENSES OF THE AGENT, JS TRUST, THE FINANCIAL INSTITUTIONS AND THE
NEW PURCHASER GROUP IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER INSTRUMENTS AND DOCUMENTS TO BE DELIVERED IN
CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
OUT-OF-POCKET EXPENSES OF COUNSEL FOR THE AGENT, JS TRUST, THE FINANCIAL
INSTITUTIONS AND THE NEW PURCHASER GROUP WITH RESPECT THERETO AND WITH RESPECT
TO ADVISING THE AGENT, JS TRUST, THE FINANCIAL INSTITUTIONS AND THE NEW
PURCHASER GROUP AS TO THEIR RESPECTIVE RIGHTS AND RESPONSIBILITIES HEREUNDER AND
THEREUNDER.
ARTICLE VII EXECUTION IN COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.
ARTICLE VIII GOVERNING LAW. THIS Agreement SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.
ARTICLE IX SECTION TITLES. THE SECTION TITLES CONTAINED IN THIS AGREEMENT ARE
AND SHALL BE WITHOUT SUBSTANCE, MEANING OR CONTENT OF ANY KIND WHATSOEVER AND
ARE NOT A PART OF THE AGREEMENT BETWEEN THE PARTIES HERETO.
[Remainder of page left intentionally blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

                      INSIGHT RECEIVABLES, LLC    
 
                    By: Insight Receivables Holding, LLC, its Sole Member    
 
                    By:   /s/ Glynis Bryan                  
 
      Name:   Glynis Bryan    
 
      Title:   Chief Financial Officer    
 
                    INSIGHT ENTERPRISES, INC.    
 
                    By:   /s/ Glynis Bryan                  
 
      Name:   Glynis Bryan    
 
      Title:   Chief Financial Officer    

Signature Page to
Amendment No. 11 and Joinder to Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



                      JS SILOED TRUST, as a Conduit    
 
                    By: JPMorgan Chase Bank, N.A., its administrative trustee  
 
 
                    By:   /s/ Joel C. Gedroic                  
 
      Name:   Joel C. Gedroic    
 
      Title:   Executive Director    
 
                    JPMORGAN CHASE BANK, N.A., as a Financial Institution, as  
      Agent and as a Managing Agent    
 
                    By:   /s/ Joel C. Gedroic                  
 
      Name:   Joel C. Gedroic    
 
      Title:   Executive Director    

Signature Page to
Amendment No. 11 to Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



                      MARKET STREET FUNDING LLC, as the New Conduit    
 
                    By:   /s/ Doris J. Hearn                  
 
      Name:   Doris J. Hearn    
 
      Title:   Vice President    
 
                        Address:             c/o AMACAR Group, L.L.C.          
  6525 Morrison Blvd., Suite 318             Charlotte, NC 28211            
Attention: Douglas K. Johnson             Fax: (704) 365-1362    
 
                    PNC BANK, NATIONAL ASSOCIATION         as the New Financial
Institution and the New Managing Agent    
 
                    By:   /s/ Robin A. Reeher                  
 
      Name:   Robin A. Reeher    
 
      Title:   Vice President    
 
                        Address:             One PNC Plaza             249 Fifth
Avenue             Pittsburgh, PA 15222             Attention: William Falcon  
          Fax: (412) 762-5442    

Signature Page to
Amendment No. 11 and Joinder to Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



ANNEX A
Blacklined Changes to the Receivables Purchase Agreement
(Attached)

 

 



--------------------------------------------------------------------------------



 



CONFORMED COPY INCORPORATING
AMENDMENT NO. 1 DATED SEPTEMBER 3, 2003;
AMENDMENT NO. 2 DATED DECEMBER 23, 2003;
AMENDMENT NO. 3 DATED JULY 28, 2004;
AMENDMENT NO. 4 DATED DECEMBER 21, 2004;
AMENDMENT NO. 5 DATED MARCH 25, 2005;
AMENDMENT NO. 6 DATED DECEMBER 19, 2005;
AMENDMENT NO. 7 DATED SEPTEMBER 7, 2006;
OMNIBUS AMENDMENT DATED AUGUST 24, 2007;
AMENDMENT NO. 8 DATED JANUARY 22, 2008;
AMENDMENT NO. 9 DATED SEPTEMBER 17, 2008;
AMENDMENT NO.AND AMENDMENT NO. 10 DATED FEBRUARY 6, 2009;
AND AMENDMENT NO. 11 DATED JULY 24, 2009
RECEIVABLES PURCHASE AGREEMENT
dated as of December 31, 2002
Among
INSIGHT RECEIVABLES, LLC, as Seller,
INSIGHT ENTERPRISES, INC., as Servicer,
THE ENTITIES PARTY HERETO FROM TIME TO TIME AS
FINANCIAL INSTITUTIONSCONDUITS,
JS TRUST SECURITIZATION CORPORATION
and
THE ENTITIES PARTY HERETO FROM TIME TO TIME AS
FINANCIAL INSTITUTIONS,
THE ENTITIES PARTY HERETO FROM TIME TO TIME AS
MANAGING AGENTS
and
JPMORGAN CHASE BANK, N.A.
(SUCCESSOR BY MERGER TO BANK ONE, NA (MAIN OFFICE CHICAGO),
as Agent

 

 



--------------------------------------------------------------------------------



 



RECEIVABLES PURCHASE AGREEMENT
This Receivables Purchase Agreement dated as of December 31, 2002 is among
Insight Receivables, LLC, an Illinois limited liability company (“Seller”),
Insight Enterprises, Inc., a Delaware corporation (“Insight”), as initial
Servicer (the Servicer together with Seller, the “Seller Parties” and each a
“Seller Party”), the entities listed on Schedule A from time to this Agreement
(together with any of their respective successors and assigns hereunder, time
party hereto as Conduits (the “Conduits”), the entities from time to time party
hereto as Financial Institutions”), JS Siloed Trust (“JS Trust (the “Financial
Institutions” and together with the Conduits, the “Purchasers”), the entities
from time to time party hereto as Managing Agents (the “Managing Agents”) and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)) (“JP Morgan JPMorgan”), as agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns hereunder,
the “Agent”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.
JS TrustThe Conduits may, in itstheir absolute and sole discretion, purchase
Purchaser Interests from Seller from time to time.
In the event that JS Trusta Conduit declines to make any purchase, the Financial
Institutions in such Conduit’s Purchaser Group shall, atsubject to the
requestterms and conditions of Sellerthis Agreement, purchase Purchaser
Interests from time to time. In addition, the Financial Institutions have agreed
to provide a liquidity facility to JS Trusttheir related Conduit in accordance
with the terms of thea Liquidity Agreement.
JPMorgan Each Managing Agent has been requested and is willing to act as
Managing Agent on behalf of JS Trustthe Conduit and the Financial Institutions
in its Purchaser Group in accordance with the terms hereof.
ARTICLE I
PURCHASE ARRANGEMENTS
Section 1.1 Purchase Facility.
(a) Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the AgentManaging Agents for the
benefit of one or more of the Purchasers. in their respective Purchaser Group.
In accordance with the terms and conditions set forth herein, JS Trusteach
Conduit may, at its option, instruct its Managing Agent to cause the Agent to
purchase on its behalf of JS Trust, or if JS Trustany Conduit shall decline to
purchase, the its Managing Agent shall cause the Agent to purchase, on behalf of
the Financial Institutions, in its Purchaser Group, its Purchaser Group’s Pro
Rata Share of such Purchaser Interests from time to time in an aggregate amount
not to exceed at such time the lesser of (i) theits Purchaser Group’s Group
Purchase Limitand (ii) the aggregate amount of the Back-Up Commitments during
the period from the date hereof to but not including the Facility Termination
Date.

 

 



--------------------------------------------------------------------------------



 



(b) Seller may, upon at least 5 Business Days’ notice to the Agent and each
Managing Agent, terminate in whole or reduce in part,ratably among the Financial
Institutions, the unused portion of the Purchase Limit;provided thet each
partial reduction of. Upon any reduction of the Purchase Limit, the Group
Purchase Limits shall be permanently reduced by a corresponding amount (ratably
among the Purchaser Groups in accordance with their Pro Rata Shares) and the
Commitments of each Financial Institution in each Purchaser Group shall be
reduced ratably in accordance with their respective Percentages. Each reduction
in the Purchase Limit shall be in an aggregate amount equal to $5,000,000 or a
larger multiple of $1,000,000.
Section 1.2 Increases. Seller shall provide theeach Managing Agent with at least
three Business Days’ prior notice in a form set forth as Exhibit II hereto of
each Incremental Purchase (a “Purchase Notice”). Each Purchase Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall not be
less than $5,000,000 in the aggregate) and the date of purchase (which, in the
case of any Incremental Purchase (after the initial Incremental Purchase
hereunder), shall only be on a Settlement Date) and, in the case of an
Incremental Purchase to be funded by the Financial Institutions, the requested
Discount Rate and Tranche Period.). Following receipt of a Purchase Notice,
theeach Managing Agent will determine whether JS Trustthe Conduit in its
Purchaser Group agrees to make the purchase of such Purchaser Group’s Pro Rata
Share of such Incremental Purchase. If JS Trustany Conduit declines to make a
proposed purchase, the Managing Agent for the related Purchaser Group shall
notify Seller and Seller may cancel the Purchase Notice with respect to all
Purchaser Groups or, in the absence of such a cancellation, the Incremental
Purchase of the Purchaser Interest allocable to such Purchaser Group will be
made by the Financial Institutions. in such declining Conduit’s Purchaser Group
ratably based on their respective Back-Up Commitments. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, JS Trusteach Conduit or the Financial Institutions in
its Purchaser Group, as applicable, shall deposit to the Facility Account, in
immediately available funds, no later than 12:00 noon (Chicago time), an amount
equal to (i) in the case of JS Trust, the aggregate Purchase Price of theany
Conduit, such Conduit’s Purchaser Interests JS Trust is then purchasingGroup’s
Pro Rata Share of the aggregate Purchase Price for such Incremental Purchase or
(ii) in the case of a Financial Institution, such Financial Institution’s
Back-Up Pro Rata Share of the aggregate Purchase Price of thePercentage of its
related Purchaser Interests the Financial Institutions are purchasing.Group’s
Pro Rata Share of the aggregate Purchase Price for such Incremental Purchase.
Section 1.3 Decreases. Seller shall provide theeach Managing Agent with prior
written notice in conformity with the Required Notice Period (a “Reduction
Notice”) of any proposed reduction of Aggregate Capital from Collections. Such
Reduction Notice shall designate (i) the date (the “Proposed Reduction Date”)
upon which any such reduction of Aggregate Capital shall occur (which date shall
give effect to the applicable Required Notice Period), and (ii) the amount of
Aggregate Capital to be reduced, (the “Aggregate Reduction ”), which reduction
shall be applied distributed ratably to each Purchaser Group in accordance with
their Pro Rata Shares and shall be applied by each Managing Agent ratably to the
Purchaser Interests of JS Trust and the Financial Institutionsthe Purchasers in
such Managing Agent’s Purchaser Group in accordance with the amount of Capital
(if any) owing to JS Trust, on the one hand, and the amount of Capital (if any)
owing to the Financial Institutions (ratably, based on the amount of Capital
owing to such Financial Institutions), on the other hand (the “Aggregate
Reduction”).such Purchasers. Only one (1) Reduction Notice shall be outstanding
at any time.

 

2



--------------------------------------------------------------------------------



 



Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than noon (Chicago time)
on the day when due in immediately available funds, and if not received before
noon (Chicago time) shall be deemed to be received on the next succeeding
Business Day. If such amounts are payable to a Purchaser they shall be paid to
theits related Managing Agent, for the account of such Purchaser, at 1 Bank One
Plaza, Chicago, Illinois 60670its address listed beneath its signature on its
signature page to this Agreement until otherwise notified by thesuch Managing
Agent. All computations of Yield, per annum fees calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under the Fee LetterLetters
shall be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.
ARTICLE II
PAYMENTS AND COLLECTIONS
Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to theeach Managing Agent when due,
for the account of the relevant Purchaser orrelated Purchasers in its Purchaser
Group on a full recourse basis, (i) such fees as set forth in the applicable Fee
LetterLetters (which fees shall be sufficient to pay all fees owing to the
Financial Institutions), (ii) all CP Costs, (iii) all amounts payable as Yield,
(iv) all amounts payable as Deemed Collections (which shall be immediately due
and payable by Seller and applied to reduce outstanding Aggregate Capital
hereunder in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts
required pursuant to Section 2.6, (vi) all amounts payable pursuant to
Article X, if any, (vii) except as otherwise provided in Section 8.6 of this
Agreement, all Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Receivables,
(viii) all Broken Funding Costs and (ix) all Default Fees (collectively, the
“Obligations”). If any Person fails to pay any of the Obligations when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid.
Notwithstanding the foregoing, no provision of this Agreement or the Fee
LetterLetters shall require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law. If at any time
Seller receives any Collections or is deemed to receive any Collections, Seller
shall immediately pay such Collections or Deemed Collections to the Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections shall be held in
trust by Seller for the exclusive benefit of the Purchasers, the Managing Agents
and the Agent.
Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the payment of any accrued and
unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.
If at any time any Collections are received by the Servicer prior to the
Amortization Date, (i) the Servicer shall set aside the Termination Percentage
(hereinafter defined) of Collections evidenced by the Purchaser Interests of
each Terminating Financial Institution and (ii) Seller hereby requests and the
Purchasers (other than any Terminating Financial Institutions) hereby agree to
make, simultaneously with such receipt, a reinvestment (each a “Reinvestment”)
with that portion of the balance of each and every Collection received by the
Servicer that

 

3



--------------------------------------------------------------------------------



 



is part of any Purchaser Interest (other than any Purchaser Interests of
Terminating Financial Institutions), such that after giving effect to such
Reinvestment, the amount of Capital of such Purchaser Interest immediately after
such receipt and corresponding Reinvestment shall be equal to the amount of
Capital immediately prior to such receipt. On each Settlement Date prior to the
occurrence of the Amortization Date, the Servicer shall remit to theeach
Managing Agent’s respective account the amounts set aside during the preceding
Settlement Period that have not been subject to a Reinvestment and apply such
amounts (if not previously paid in accordance with Section 2.1) first, to reduce
unpaid Obligations and second, to reduce the Capital of all Purchaser Interests
of Terminating Financial Institutions, applied ratably to each Terminating
Financial Institution according to its respective Termination Percentage. If
such Capital and Obligations shall be reduced to zero, any additional
Collections received by the Servicer (i) if applicable, shall be remitted to
theeach Managing Agent’s respective account no later than noon (Chicago time) to
the extent required to fund any Aggregate Reduction on such Settlement Date and
(ii) any balance remaining thereafter shall be remitted from the Servicer to
Seller on such Settlement Date. Each Terminating Financial Institution shall be
allocated a ratable portion of Collections from the date of its becoming a
Terminating Financial Institution (the “Termination Date”) until such
Terminating Financing Institution’s Capital shall be paid in full. This ratable
portion shall be calculated on the Termination Date of each Terminating
Financial Institution as a percentage equal to (i) Capital of such Terminating
Financial Institution outstanding on its Termination Date, divided by (ii) the
Aggregate Capital outstanding on such Termination Date (the “Termination
Percentage”). Each Terminating Financial Institution’s Termination Percentage
shall remain constant prior to the Amortization Date. On and after the
Amortization Date, each Termination Percentage shall be disregarded, and each
Terminating Financial Institution’s Capital shall be reduced ratably with all
Financial Institutions in accordance with Section 2.3.
Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount for the payment of any accrued and unpaid Obligations owed by
Seller and not previously paid by Seller in accordance with Section 2.1. On and
after the Amortization Date, the Servicer shall, at any time upon the request
from time to time by (or pursuant to standing instructions from) the Agent or
any Managing Agent (i) remit to the Agent’s account each Managing Agent’s
respective account, in accordance with the Pro Rata Shares of their Purchaser
Groups, the amounts set aside pursuant to the preceding sentence, and (ii) apply
such amounts to reduce the Capital associated with each such Purchaser Interest
and any other Aggregate Unpaids.
Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:
first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,
second, to the reimbursement of the Agent’s and the Managing Agents’ costs and
expenses (including reasonable fees of legal counsel) of collection and
enforcement of this Agreement,

 

4



--------------------------------------------------------------------------------



 



third, ratably to the payment of all accrued and unpaid fees under the Fee
LetterLetters, CP Costs and Yield,
fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),
fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and
sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent, the Managing Agents and the Purchasers in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.
Section 2.5 Payment Recission. Rescission. No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Agent and each Managing Agent, as applicable (for application to the
Person or Persons who suffered such recissionrescission, return or refund) the
full amount thereof, plus the Default Fee from the date of any such
recissionrescission, return or refunding.
Section 2.6 Maximum Purchaser Interests and Aggregate Capital. Seller shall
ensure that at no time shall (i) the Purchaser Interests of the Purchasers
exceed in the aggregate 100% or (ii) the Aggregate Capital exceed the Purchase
Limit. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the AgentManaging Agents within three (3one
(1) Business DaysDay after Seller’s knowledge thereof, an amount to be applied
to reduce the Aggregate Capital (as allocated by the Agentto each Managing Agent
based on its related Purchaser Group’s Pro Rata Share), such that after giving
effect to such payment (and the application thereof to reduce the Aggregate
Capital) the aggregate of the Purchaser Interests equals or is less than 100%.
If the Aggregate Capital exceeds the Purchase Limit, Seller shall pay to the
AgentManaging Agents within one (1) Business Day, an amount to be applied to
reduce the Aggregate Capital (as allocated by the Agentto each Managing Agent
based on its related Purchaser Group’s Pro Rata Share), such that after giving
effect to such payment the Aggregate Capital equals or is less than the Purchase
Limit.

 

5



--------------------------------------------------------------------------------



 



Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to Section
1.3, Seller shall have the right (after providing two (2) Business Days written
notice to the AgentManaging Agents), at any time following the reduction of the
Aggregate Capital to a level that is less than 25.0% of the original Purchase
Limit, to repurchase from the Purchasers all, but not less than all, of the then
outstanding Purchaser Interests. The purchase price in respect thereof shall be
an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind, on the part of, or against any
Purchaser, any Managing Agent or the Agent.
ARTICLE III
CP FUNDING
Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of JS Trusteach Conduit for each day
that any Capital in respect of such Purchaser Interest is outstanding. Each
Purchaser Interest directly or indirectly funded substantially with Pooled
Commercial Paper issued directly or indirectly by a Conduit will accrue CP Costs
each day on a pro rata basis, based upon the percentage share the Capital in
respect of such Purchaser Interest represents in relation to all assets held by
thesuch Conduit or its Related CP Issuer and directly or indirectly funded
substantially with Pooled Commercial Paper.
Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to
theeach Managing Agent (for the benefit of JS Trustthe Conduits in its related
Purchaser Group) an aggregate amount equal to all accrued and unpaid CP Costs in
respect of the Capital associated with all Purchaser Interests of JS Trustsuch
Conduits for the immediately preceding Accrual Period in accordance with
Article II.
Section 3.3 Calculation of CP Costs. On the fifth (5th) Business Day immediately
preceding each Settlement Date, JS Trusteach Conduit shall calculate the
aggregate amount of CP Costs in respect of the Capital associated with all
Purchaser Interests of such Conduit for the applicable Accrual Period and shall
notify Seller its related Managing Agent of such aggregate amount. Upon receipt
of such calculations from its Conduit for the applicable Accrual Period, such
Managing Agent shall promptly forward to Seller a summary of such calculations.
ARTICLE IV
FINANCIAL INSTITUTION FUNDING
Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at eithera rate equal to the LIBO Rate or the PrimeDiscount Rate in accordance
with the terms and conditions hereof. Until Seller any Managing Agent gives
notice to Seller of the Agentsuspension of another Discountthe LIBO Rate in
accordance with Section 4.4, the initial 5, and prior to the occurrence and
continuation of an Amortization Event, the Discount Rate for any Purchaser
Interest transferred to the held by a Financial InstitutionsInstitution pursuant
to the terms and conditions hereof shall be the PrimeLIBO Rate. From and after
the giving of the notice described in Section 4.5, and after the occurrence and
continuation of an Amortization Event, the Discount Rate. If the for any
Purchaser Interest held by the applicable Financial Institutions
acquireInstitution shall be the Alternate Base Rate. If a Financial Institution
acquires by assignment from JS Trustits related Conduit any Purchaser Interest
pursuant to thea Liquidity Agreement, each Purchaser Interest so assigned shall
each be deemed to have a new Tranche Period commencing on the date of any such
assignment.

 

6



--------------------------------------------------------------------------------



 



Section 4.2 Yield Payments. On the Settlement Date for each Purchaser Interest
of the Financial Institutions, Seller shall pay to the each Managing Agent (for
the benefit of the Financial Institutions in its related Purchaser Group) an
aggregate amount equal to the accrued and unpaid Yield for the entire Tranche
Period of each such Purchaser Interest in accordance with Article II.
Section 4.3 Selection and Continuation of Tranche Periods.
(a) With consultation from (and approval by) theeach related Managing Agent,
Seller shall from time to time request Tranche Periods for the Purchaser
Interests of the Financial Institutions, provided that, if at any time the
Financial Institutions shall have a Purchaser Interest, Seller shall always
request Tranche Periods such that at least one Tranche Period with respect to
Purchaser Interests held by each Financial Institution shall end on the date
specified in clause (A) of the definition of Settlement Date.
(b) Seller or theany Managing Agent, upon notice to and consent by the other
received at least three (3) Business Days prior to the end of a Tranche Period
(the “Terminating Tranche”) for any Purchaser Interest, may, effective on the
last day of the Terminating Tranche: (i) divide any such Purchaser Interest into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest with one
or more other Purchaser Interests that have a Terminating Tranche ending on the
same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest witha new Purchaser Interests to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
JS Trusta Conduit be combined with a Purchaser Interest of thea Financial
InstitutionsInstitution and in no event may a Purchaser Interest of one
Purchaser Group be combined with a Purchaser Interest of another Purchaser
Group.
Section 4.4 Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Prime Rate for each Purchaser Interest of the Financial
Institutions. Seller shall by noon (Chicago time): (i) at least three (3)
Business Days prior to the expiration of any Terminating Tranche with respect to
which the LIBO Rate is being requested as a new Discount Rate and (ii) at least
one (1) Business Day prior to the expiration of any Terminating Tranche with
respect to which the Prime Rate is being requested as a new Discount Rate, give
the Agent irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche. Until Seller gives notice to the Agent
of another Discount Rate, the initial Discount Rate for any Purchaser Interest
transferred to the Financial Institutions pursuant to the terms and conditions
hereof shall be the Prime Rate. [Reserved]
Section 13.2 Suspension of the LIBO Rate.
Section 4.5 Suspension of the LIBO Rate. (a) If any Financial Institution
notifies theits related Managing Agent that it has determined that funding its
Pro Rata Share of the Purchaser Interests of the Financial Institutions at a
LIBO Rate would violate any applicable law, rule, regulation, or directive of
any governmental or regulatory authority, whether or not having the force of
law, or that (i) deposits of a type and maturity appropriate to match fund its
Purchaser Interests at such LIBO Rate are not available or (ii) such LIBO Rate
does not accurately reflect the cost of acquiring or maintaining a Purchaser
Interest at such LIBO Rate, then thesuch Managing Agent shall suspend the
availability of such LIBO Rate and require Seller to select the Prime Rate for
any Purchaser Interest accruing Yield at such LIBO Rate shall accrue interest at
the Alternate Base Rate.

 

7



--------------------------------------------------------------------------------



 



(b) If less than all of the Financial Institutions give a notice to the
AgentManaging Agents pursuant to Section 4.5(a), each Financial Institution
which gave such a notice shall be obliged, at the request of Seller, JS Trust or
the such Financial Institution’s Managing Agent, (on behalf of the related
Conduit), to assign all of its rights and obligations hereunder to (i) another
Financial Institution that is acceptable to such related Conduit or (ii) another
funding entity nominated by Seller or the Agent that is acceptable to JS
Trustsuch related Conduit and willing to participate in this Agreement and the
related Liquidity Agreement through the Liquidity Termination Date in the place
of such notifying Financial Institution; provided that (i) the notifying
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such notifying Financial Institution’s Pro Rata
Shareshare of the Capital and Yield owing to all of the Financial Institutionsit
and all accrued but unpaid fees and other costs and expenses payable in respect
of its Pro Rata Share of the Purchaser Interests of the Financial Institutions,
and (ii) the replacement Financial Institution otherwise satisfies the
requirements of Section 12.1(b).
Section 4.6 Liquidity Agreement Fundings. The parties hereto acknowledge that JS
Trusta Conduit may put all or any portion of its Purchaser Interests to the
Financial Institutions in its Purchaser Group at any time pursuant to the such
Conduit’s related Liquidity Agreement to finance or refinance the necessary
portion of its Purchaser Interests through a funding under the such Liquidity
Agreement to the extent available. The fundings under the Liquidity Agreement
will accrue interest at the Discount Rate in accordance with this Article IV.
Section 4.1. Regardless of whether a funding of Purchaser Interests by the
Financial Institutions constitutes the direct purchase of a Purchaser Interest
hereunder, an assignment under the related Liquidity Agreement of a Purchaser
Interest originally funded by JS Trust a Conduit or the sale of one or more
participations under the related Liquidity Agreement in a Purchaser Interest
originally funded by JS Trusta Conduit, each Financial Institution participating
in a funding of a Purchaser Interest shall have the rights and obligations of a
“Purchaser” hereunder with the same force and effect as if it had directly
purchased such Purchaser Interest from Seller hereunder.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.1 Representations and Warranties of The Seller Parties. Each Seller
Party hereby represents and warrants to the Agent, the Managing Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:
(a) Corporate Existence and Power. Such Seller Party is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its state of incorporation or formation. Such Seller Party is duly
qualified to do business and is in good standing as a foreign corporation or
limited liability company, and has and holds all corporate or limited liability
company power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or to so have or
hold could not reasonably be expected to have a Material Adverse Effect.
(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate or company
powers and authority and have been duly authorized by all necessary corporate or
company action on its part. This Agreement and each other Transaction Document
to which such Seller Party is a party has been duly executed and delivered by
such Seller Party.

 

8



--------------------------------------------------------------------------------



 



(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws or
certificate of formation or limited liability company agreement, (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound that is material to the operation of its business, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.
(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.
(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Agent, the Managing Agents or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Agent, the Managing Agents or the Purchasers will be, true
and accurate in every material respect on the date such information is stated or
certified and does not and will not knowingly contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading; provided, that any such information
constituting projections or pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
party providing the same to be reasonable at the time made, it being recognized
by the Agent and the Purchasers that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results.

 

9



--------------------------------------------------------------------------------



 



(h) Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
(i) Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in each Receivable existing or hereafter arising
and in the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, except as created by the Transactions Documents. There
have been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the Purchasers) ownership or
security interest in the Receivables, the Related Security and Collections.
(k) Places of Business and Locations of Records; Jurisdiction of Organization.
The principal places of business and chief executive office of such Seller Party
and the offices where it keeps all of its Records are located at the address(es)
listed on Exhibit III or such other locations of which the Agent hasand the
Managing Agents have been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 14.4(a) has been taken and
completed. Seller is an Illinois limited liability company. Seller’s Federal
Employer Identification Number and Illinois organizational number are correctly
set forth on Exhibit III.
(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.
(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since June 30, 2002, no event has occurred that could reasonably be
expected to have a material adverse effect on the financial condition or
operations of the initial Servicer and its Subsidiaries or the ability of the
initial Servicer to perform its obligations under this Agreement, and
(ii) Seller represents and warrants that since the date of this Agreement, no
event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Seller, (B) the ability of Seller to
perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

 

10



--------------------------------------------------------------------------------



 



(n) Names. In the past five (5) years, Seller has not used any company names,
trade names or assumed names other than the name in which it has executed this
Agreement.
(o) Ownership of Seller. The Member owns, directly or indirectly, 100% of the
issued and outstanding membership interests of Seller, free and clear of any
Adverse Claim other than the Adverse Claim in favor of (i) the Administrative
Agent as contemplated by the Credit Agreement and (ii) the Floorplan Collateral
Agent as contemplated by the Floorplan Credit Agreement.
(p) Not a Holding Company or an Investment Company. Such Seller Party is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Not an Investment Company. Such Seller Party
is not an “investment company” within the meaning of the Investment Company Act
of 1940, as amended, or any successor statute.
(q) Compliance with Law. Such Seller Party has complied in all material respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject. Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation.
(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy, except such material change as to which the Agent
hasManaging Agents have been notified in accordance with Section 7.1(a)(vii).
(s) Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.
(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(u) Eligible Receivables. Each Receivable included in the Net Eligible
Receivables Balance as an Eligible Receivable on the date of its purchase under
the Receivables Sale Agreement was an Eligible Receivable on such purchase date
and, as of the date of each Report or any other report delivered pursuant to
Section 8.5 or Section 6.2(a)(ii), each Receivable included in the Net Eligible
Receivables Balance on such Report or other report was an Eligible Receivable.

 

11



--------------------------------------------------------------------------------



 



(v) Net Eligible Receivables Balance. Seller has determined that, immediately
after giving effect to each purchase hereunder, the Net Eligible Receivables
Balance is equal to or greater than the sum of (i) the Aggregate Capital, plus
(ii) the Aggregate Reserves.
(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
(x) Purpose. Seller has determined that, from a business viewpoint, the purchase
of the Receivables and related interests thereto from Insight under the
Receivables Sale Agreement, and the sale of Purchaser Interests to the
Purchasers and the other transactions contemplated herein, are in the best
interests of Seller.
(y) Financial Statements. The September 30, 2002 consolidated financial
statements of Insight and its Subsidiaries heretofore delivered to the Agent,
the Managing Agents and the Purchasers were prepared in accordance with
generally accepted accounting principles in effect on the date such statements
were prepared (except for the absence of footnotes and subject to year end audit
adjustments) and fairly present in all material respects the consolidated
financial condition and operations of Insight and its Subsidiaries at such date
and the consolidated results of their operations for the period then ended.
Section 5.2 Financial Institution Representations and Warranties. Each Financial
Institution hereby represents and warrants to the Agent and JS Trustthe Managing
Agent in its related Purchaser Group:
(a) Existence and Power. Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.
(b) No Conflict. The execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on its assets.
This Agreement has been duly authorized, executed and delivered by such
Financial Institution.
(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder.
(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

 

12



--------------------------------------------------------------------------------



 



ARTICLE VI
CONDITIONS OF PURCHASES
Section 6.1 Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that (a) the Agent and the Managing Agents shall have
received on or before the date of such purchase those documents listed on
Schedule B and (b) the Agent and the Managing Agents shall have received all
fees and expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee LetterLetters.
Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest Incremental Purchase and each Reinvestment
shall be subject to the further conditions precedent that (a) in the case of
each such purchaseIncremental Purchase or Reinvestment: (i) the Servicer shall
have delivered to the Agent and the Managing Agents on or prior to the date of
such purchase, in form and substance satisfactory to the Agent, all Reports as
and when due under Section 8.5 and (ii) upon the Agent’s or any Managing Agent’s
reasonable request, the Servicer shall have delivered to the Agent and the
Managing Agents at least three (3) days prior to such purchase or Reinvestment
an interim report in the form of a Monthly Reportor,Weekly Report or Daily
Report showing the amount of Eligible Receivables; (b) the Facility Termination
Date shall not have occurred; (c) theeach Managing Agent shall have received
such other approvals, opinions or documents as it may reasonably request and
(d) on the date of each such Incremental Purchase or Reinvestment, the following
statements shall be true (and acceptance of the proceeds of such Incremental
Purchase or Reinvestment shall be deemed a representation and warranty by Seller
that such statements are then true):
(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date);
(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and
(iii) the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Purchaser Interests do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the Agent
or any Managing Agent, which right may be exercised at any time on demand of the
Agent or any such Managing Agent within thirty (30) days after the Agent or any
such Managing Agent shall have obtained knowledge of such failure, to rescind
the related purchase and direct Seller to pay to the applicable Managing Agent
for the benefit of the Purchasers in its Purchaser Group an amount equal to the
Collections prior to the Amortization Date that shall have been applied to the
affected Reinvestment.

 

13



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS
Section 7.1 Affirmative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:
(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent and the
Managing Agents:
(i) Annual Reporting. Within 90 days after the end of each of its respective
fiscal years, audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows for Insight and its consolidated
subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Insight and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; provided, that the Seller Parties shall be deemed to have
delivered the foregoing to the Agent and the Managing Agents if such information
has been filed with the Securities and Exchange Commission and is available on
the EDGAR site at www.sec.gov or any successor government site that is freely
and readily available to the Agent and the Managing Agents without charge, or
has been made available on Insight’s website www.insight.com, and the delivery
date therefor shall be deemed to be the first day on which such information is
available to the Agent and the Managing Agents on one of such web pages;
provided, further, that Insight will promptly notify the Agent and the Managing
Agents of each posting to such sites upon the occurrence thereof. In order to
provide such notices promptly, Insight agrees that it shall register the Agent
and the Managing Agents in the appropriate Insight databases necessary to cause
such notices to be sent automatically (including, without limitation, by e-mail
to e-mail addresses agreed upon by the Agent and the Managing Agents) on the
applicable filing dates.

 

14



--------------------------------------------------------------------------------



 



(ii) Within 45 days after the end of each of the first three fiscal quarters of
its respective fiscal years, unaudited consolidated balance sheets of Insight
and related unaudited consolidated statements of operations, stockholders’
equity, and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, together with
internally prepared balance sheets, and statements of income and retained
earnings and statements of cash flows for Seller, all certified by an Authorized
Officer of Insight or Seller, as applicable, as presenting fairly in all
material respects the financial condition and results of operations of Insight
and its consolidated Subsidiaries on a consolidated basis or the Seller, as
applicable, in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes; provided, that the
foregoing shall be deemed to have been delivered to the Agent and the Managing
Agents if such information has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Agent and the
Managing Agents without charge, or has been made available on Insight’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Agent and the Managing Agents
on one of such web pages; provided, further, that Insight will promptly notify
the Agent and the Managing Agents of each posting to such sites upon the
occurrence thereof. In order to provide such notices promptly, Insight agrees
that it shall register the Agent and the Managing Agents in the appropriate
Insight databases necessary to cause such notices to be sent automatically
(including, without limitation, by e-mail to e-mail addresses agreed upon by the
Agent and the Managing Agents) on the applicable filing dates.
(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit
VExhibits V-A and V-B, as applicable, signed by such Seller Party’s Authorized
Officer and dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.
(iv) Statements and Reports. Promptly upon the furnishing thereof to the
shareholders or members of such Seller Party copies of all financial statements,
reports and proxy statements so furnished; provided, that the Seller Parties
shall be deemed to have delivered the foregoing to the Agent and the Managing
Agents if such information has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Agent and the
Managing Agents without charge, or has been made available on Insight’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Agent and the Managing Agents
on one of such web pages; provided, further, that Insight will promptly notify
the Agent and the Managing Agents of each posting to such sites upon the
occurrence thereof. In order to provide such notices promptly, Insight agrees
that it shall register the Agent and the Managing Agents in the appropriate
Insight databases necessary to cause such notices to be sent automatically
(including, without limitation, by e-mail to e-mail addresses agreed upon by the
Agent and the Managing Agents) on the applicable filing dates.

 

15



--------------------------------------------------------------------------------



 



(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which Insight
or any of its Subsidiaries files with the Securities and Exchange Commission;
provided, that the Seller Parties shall be deemed to have delivered the
foregoing to the Agent and the Managing Agents if such information has been
filed with the Securities and Exchange Commission and is available on the EDGAR
site at www.sec.gov or any successor government site that is freely and readily
available to the Agent and the Managing Agents without charge, or has been made
available on Insight’s website www.insight.com, and the delivery date therefor
shall be deemed to be the first day on which such information is available to
the Agent and the Managing Agents on one of such web pages; provided, further,
that Insight will promptly notify the Agent and the Managing Agents of each
posting to such sites upon the occurrence thereof. In order to provide such
notices promptly, Insight agrees that it shall register the Agent and the
Managing Agents in the appropriate Insight databases necessary to cause such
notices to be sent automatically (including, without limitation, by e-mail to
e-mail addresses agreed upon by the Agent and the Managing Agents) on the
applicable filing dates.
(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent or JS Trust, any Managing Agent or any Purchaser, copies of the same.
(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting theeach Managing Agent’s consent thereto.
(viii) [Reserved].
(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent or any
Managing Agent may from time to time reasonably request in order to protect the
interests of the Agent, the Managing Agents and the Purchasers under or as
contemplated by this Agreement.
(b) Notices. Such Seller Party will notify the Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:
(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.
(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $10,000,000, and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer which, if
adversely determined to the Servicer, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against Seller.

 

16



--------------------------------------------------------------------------------



 



(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.
(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.
(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor.
(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with (i) all applicable laws, rules and
regulations to which it may be subject except (A) where the necessity of
compliance therewith is contested in good faith by appropriate proceedings and
(B) where the failure to comply could not reasonably be expected to have a
Material Adverse Effect, and (ii) all applicable orders, writs, judgments,
injunctions, decrees and awards to which it may be subject which have not been
stayed by appropriate proceedings. Such Seller Party will preserve and maintain
its corporate or limited liability company existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing or active status as a foreign corporation or limited
liability company in each jurisdiction where its business is conducted except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.
(d) Audits. Such Seller Party will furnish to the Agent and each Managing Agent
from time to time such information with respect to it and the Receivables as the
Agent or any Managing Agent may reasonably request. Such Seller Party will, from
time to time during regular business hours as requested by the Agent or any
Managing Agent upon reasonable notice and at the sole cost of such Seller Party,
permit the Agent, or itsthe Managing Agents or their agents or representatives
(and cause each Originator to permit the Agent, the Managing Agents or itstheir
agents or representatives), (i) to examine and make copies of and abstracts from
all Records in the possession or under the control of such Person relating to
the Receivables and the Related Security, including, without limitation, the
related Contracts, and (ii) to visit the offices and properties of such Person
for the purpose of examining such materials described in clause (i) above, and
to discuss matters relating to such Person’s financial condition or the
Receivables and the Related Security or any Person’s performance under any of
the Transaction Documents or any Person’s performance under the Contracts and,
in each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters. To the extent it is reasonably possible to do
so, any such visitations, examinations and discussions shall be conducted
concurrently so as to minimize interference with the operations of such Seller
Party.
(e) Keeping and Marking of Records and Books.
(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give the Agent and each Managing Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

 

17



--------------------------------------------------------------------------------



 



(ii) Such Seller Party will (and will cause each Originator to) (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Purchaser Interests with a legend, acceptable to the
Agent and the Managing Agents, describing the Purchaser Interests and (B) upon
the request of the Agent or any Managing Agent (x) mark each Contract with a
legend describing the Purchaser Interests and (y) deliver to the Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.
(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause each Originator to) timely and fully (i) perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and (ii) comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.
(g) Performance and Enforcement of Receivables Sale Agreement. Seller will
perform its obligations and undertakings under and pursuant to the Receivables
Sale Agreement, will purchase Receivables thereunder in strict compliance with
the terms thereof and will enforce the rights and remedies accorded to Seller
under the Receivables Sale Agreement. Seller will take all actions to perfect
and enforce its rights and interests (and the rights and interests of the Agent,
the Managing Agents and the Purchasers as assignees of Seller) under the
Receivables Sale Agreement as the Agent or any Managing Agent may from time to
time reasonably request, including, without limitation, making claims to which
it may be entitled under any indemnity, reimbursement or similar provision
contained in the Receivables Sale Agreement.
(h) Ownership. Seller will (or will cause each Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased by Seller under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent, the Managing Agents and the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Seller therein as the Agent or
any Managing Agent may reasonably request), and (ii) establish and maintain, in
favor of the Agent, for the benefit of the Managing Agents and the Purchasers, a
valid and perfected first priority undivided percentage ownership interest
(and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Agent for the benefit of the Managing Agents and the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Managing Agents and the Purchasers) interest in such Receivables, Related
Security and Collections and such other action to perfect, protect or more fully
evidence the interest of the Agent for the benefit of the Managing Agents and
the Purchasers as the Agent or any Managing Agent may reasonably request).

 

18



--------------------------------------------------------------------------------



 



(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from Insight, each Originator and
any Affiliate thereof (each an “Insight Entity”). Therefore, from and after the
date of execution and delivery of this Agreement, Seller shall take all
reasonable steps, including, without limitation, all steps that the Agent or any
Managing Agent may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of any
Insight Entity and not just a division of an Insight Entity. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:
(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Insight Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);
(B) compensate all employees, consultants and agents, if any, directly, from
Seller’s own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of an Insight Entity, allocate
the compensation of such employee, consultant or agent between Seller and such
Insight Entity, as applicable, on a basis that reflects the services rendered to
Seller and such Insight Entity, as applicable;
(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of an Insight Entity, Seller shall
lease such office at a fair market rent;
(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;
(E) conduct all transactions with each Insight Entity (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and such Insight Entity on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;
(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;
(G) observe all limited liability company formalities as a distinct entity, and
ensure that all corporate actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
Seller or (C) the initiation of, participation in, acquiescence in or consent to
any bankruptcy, insolvency, reorganization or similar proceeding involving
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);

 

19



--------------------------------------------------------------------------------



 



(H) maintain Seller’s books and records separate from those of any Insight
Entity and otherwise readily identifiable as its own assets rather than assets
of any Insight Entity;
(I) prepare its financial statements separately from those of any Insight Entity
and insure that any consolidated financial statements of each Insight Entity
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;
(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Insight Entity and only maintain bank accounts or other depository accounts to
which Seller alone is the account party, into which Seller alone makes deposits
and from which Seller alone (or the Agent hereunder) has the power to make
withdrawals;
(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by an Insight Entity or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));
(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the Originators thereunder for the purchase
of Receivables from the Originators under the Receivables Sale Agreement, and
(4) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated by this Agreement;
(M) maintain its limited liability company agreement in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its certificate of formation or limited liability company agreement in any
respect that would impair its ability to comply with the terms or provisions of
any of the Transaction Documents, including, without limitation, Section 7.1(i)
of this Agreement;

 

20



--------------------------------------------------------------------------------



 



(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agent; and each Managing Agent;
(O) maintain its limited liability company separateness such that it does not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary;
(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of membership interests or payment of any subordinated indebtedness
which would cause the Required Capital Amount to cease to be so maintained; and
(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Quarles & Brady LLP, as
counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.
(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes (other than collections with respect to Excluded Receivables, which
such Seller Party will cause to be directly deposited into a separate account of
Insight Direct identified by Insight Direct) to be directly deposited by a
Collection Bank into a Collection Account and (2) each Lock-Box and Collection
Account to be subject at all times to a Collection Account Agreement that is in
full force and effect. In the event any payments relating to Receivables are
remitted directly to Seller or any Affiliate of Seller, Seller will remit (or
will cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, Seller will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent, the Managing Agents and the Purchasers. Seller
will maintain exclusive ownership, dominion and control (subject to the terms of
this Agreement) of each Lock-Box and Collection Account and shall not grant the
right to take dominion and control of any Lock-Box or Collection Account at a
future time or upon the occurrence of a future event to any Person, except to
the Agent as contemplated by this Agreement. Each Seller Party will cause each
Government Contract Payment under a Government Contract Sale Receivable to be
made to an account other than a Collection Account. Each Seller Party will cause
each payment under an Excluded Receivable to be made to an account other than a
Collection Account.
(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing except for taxes being diligently contested in good faith and
for which adequate reserves have been established. Seller will pay when due any
taxes payable in connection with the Receivables, exclusive of taxes on or
measured by income or gross receipts of JS Trustthe Conduits, the Agent, the
Managing Agents or any Financial Institution.

 

21



--------------------------------------------------------------------------------



 



(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. The Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller. Seller will pay or cause
to be paid, the premiums therefor and deliver to the Agent and each Managing
Agent evidence satisfactory to the Agent and the Managing Agents of such
insurance coverage. Copies of each policy shall be furnished to the Agent, any
Managing Agent and any Purchaser in certificated form upon the Agent’s, such
Managing Agent’s or such Purchaser’s request. The foregoing requirements shall
not be construed to negate, reduce or modify, and are in addition to, Seller’s
obligations hereunder.
(m) Payment to the Originators. With respect to any Receivable purchased by
Seller from any Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Originator in respect of the purchase price for such
Receivable.
Section 7.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
(a) Name Change, Offices and Records. Such Seller Party will not change its
name, identity, corporate or limited liability company structure (within the
meaning of Section 9-507 of the UCC) or jurisdiction of organization or relocate
its chief executive office or any office where Records are kept unless it shall
have: (i) given the Agent and the Managing Agents at least thirty (30) days’
prior written notice thereof and (ii) delivered to the Agent and the Managing
Agents all financing statements, instruments and other documents requested by
the Agent or any Managing Agent in connection with such change or relocation.
(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent and the Managing Agents shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.
(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any change to the
Credit and Collection Policy that could adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables
without theeach Managing Agent’s prior written consent. Except as provided in
Section 8.2(d), the Servicer will not, and will not permit any Originator to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.

 

22



--------------------------------------------------------------------------------



 



(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent, the Managing Agents and
the Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agent, the Managing Agents and the Purchasers in, to and under
any of the foregoing property, against all claims of third parties claiming
through or under Seller or any Originator. Seller will not create or suffer to
exist any mortgage, pledge, security interest, encumbrance, lien, charge or
other similar arrangement on any of its inventory, the financing or lease of
which gives rise to any Receivable.
(e) Net Eligible Receivables Balance. At no time prior to the Amortization Date
shall Seller permit the Net Eligible Receivables Balance to be less than an
amount equal to the sum of (i) the Aggregate Capital plus (ii) the Aggregate
Reserves.
(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to the Originators in respect thereof, without the prior written consent of the
Agent and each Managing Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.
ARTICLE VIII
ADMINISTRATION AND COLLECTION
Section 8.1 Designation of Servicer.
(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Insight is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Agent may, at any time following the occurrence and
during the continuance of an Amortization Event or Potential Amortization Event,
designate as Servicer any Person to succeed Insight or any successor Servicer.
(b) Without the prior written consent of the Agent and the Required Financial
Institutionseach Managing Agent, Insight shall not be permitted to delegate any
of its duties or responsibilities as Servicer to any Person other than
(i) Seller, (ii) the applicable Originator with respect to the Receivables
originated by such Originator and (iii) with respect to certain Charged-Off
Receivables, outside collection agencies in accordance with its customary
practices. Neither the Seller nor any Originator shall be permitted to further
delegate to any other Person any of the duties or responsibilities of the
Servicer delegated to it by Insight. If at any time the Agent, in accordance
with Section 8.1(a), shall designate as Servicer any Person other than Insight,
all duties and responsibilities theretofore delegated by Insight to Seller may,
at the discretion of the Agent, be terminated forthwith on notice given by the
Agent to Insight and to Seller.

 

23



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing subsection (b), (i) unless the Agent shall
have designated a Person other than Insight to act as Servicer pursuant to this
Section 8.1, Insight shall be and remain primarily liable to the Agent, the
Managing Agents and the Purchasers for the full and prompt performance of all
duties and responsibilities of the Servicer hereunder and (ii) the Agent, the
Managing Agents and the Purchasers shall be entitled to deal exclusively with
Insight in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Agent, the Managing Agents and the Purchasers
shall not be required to give notice, demand or other communication to any
Person other than Insight in order for communication to the Servicer and its
sub-servicer or other delegate with respect thereto to be accomplished. Insight,
at all times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.
Section 8.2 Duties of Servicer.
(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
(b) The Servicer will instruct all Government Contract Sale Obligors to make all
Government Contract Payments to locations other than a Lock-Box or Collection
Account. The Servicer will instruct all Obligors to pay all Collections directly
to a Lock-Box or Collection Account. The Servicer shall effect a Collection
Account Agreement substantially in the form of Exhibit VI with each bank party
to a Collection Account at any time. In the case of any remittances received in
any Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances, and
in the case of Excluded Receivables, to a collection account of Insight Direct
identified by Insight Direct. From and after the date the Agent delivers to any
Collection Bank a Collection Notice pursuant to Section 8.3, the Agent may
request that the Servicer, and the Servicer thereupon promptly shall instruct
all Obligors with respect to the Receivables, to remit all payments thereon to a
new depositary account specified by the Agent and, at all times thereafter,
Seller and the Servicer shall not deposit or otherwise credit, and shall not
permit any other Person to deposit or otherwise credit to such new depositary
account any cash or payment item other than Collections. The Servicer will
instruct all Obligors with respect to all Excluded Receivables to make all
payments with respect to Excluded Receivables to locations other than a Lock-Box
or Collection Account.
(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

 

24



--------------------------------------------------------------------------------



 



(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent, the Managing Agents or the
Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, after the occurrence and during the continuation of an
Amortization Event, the Agent shall have the absolute and unlimited right to
direct the Servicer to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.
(e) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, deliver
or make available to the Agent all such Records, at a place selected by the
Agent. The Servicer shall, as soon as practicable following receipt thereof turn
over to Seller any cash collections or other cash proceeds received with respect
to Indebtedness not constituting Receivables. The Servicer shall, from time to
time at the request of any Purchaser, furnish to the Purchasers (promptly after
any such request) a calculation of the amounts set aside for the Purchasers
pursuant to Article II.
(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator, Insight or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Agent, be applied as a Collection of any Receivable of such Obligor
(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.
Section 8.3 Collection Notices. Following the occurrence and during the
continuance of an Amortization Event or a Potential Amortization Event, the
Agent is authorized at any time to date and to deliver to the Collection Banks
the Collection Notices. Seller hereby transfers to the Agent for the benefit of
the Purchasers, effective when the Agent delivers such notice, the exclusive
ownership and control of each Lock-Box and the Collection Accounts. In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force. Seller hereby authorizes the Agent, and agrees that the Agent
shall be entitled to (i) endorse Seller’s name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller.
Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, any of the
Originators, Insight or Seller from any of their duties or obligations with
respect to any Receivables or under the related Contracts. The Purchasers shall
have no obligation or liability with respect to any Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of
Seller.

 

25



--------------------------------------------------------------------------------



 



Section 8.5 Reports. The Servicer shall prepare and forward to the Agent and
each Managing Agent (i) on Wednesday of each week (or if such day is not a
Business Day, the immediately succeeding Business Day) and, following the
occurrence and during the continuance of an Amortization Event or a Potential
Amortization Event (but not before), at such times as the Agent or any Managing
Agent shall request, a Weekly Report, (ii) on the twelfth (12th) day of each
month (or if such day is not a Business Day, the immediately succeeding Business
Day) and, following the occurrence and during the continuance of an Amortization
Event or a Potential Amortization Event (but not before), at such times as the
Agent or any Managing Agent shall request, a Monthly Report, and (iii) at such
times as the Agent or any Managing Agent shall request, a listing by Obligor of
all Receivables together with an aging of such Receivables and (iv) upon not
less than ten (10) Business Days notice by the Agent, on each Business Day, a
Daily Report.
Section 8.6 Servicing Fees. In consideration of Insight’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Insight shall
continue to perform as Servicer hereunder, Seller shall pay over to Insight a
fee (the “Servicing Fee”) on the first day of each month, in arrears for the
immediately preceding month, equal to 1.0% per annum times the average daily Net
Eligible Receivables Balance during such period, as compensation for its
servicing activities.
ARTICLE IX
AMORTIZATION EVENTS
Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for three
(3) consecutive Business Days after such Seller Party has notice thereof.
(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.
(c) (i) The failure of the Seller to pay any Indebtedness when due; or (ii) the
failure of the Servicer, Insight or any Originator to pay any “Specified
Indebtedness” when due; or the default by any Seller Party, Insight or any
Originator in the performance of any term, provision or condition contained in
any agreement under which any Specified Indebtedness was created or is governed,
the effect of which is to cause, or to permit the holder or holders of such
Specified Indebtedness to cause, such Specified Indebtedness to become due prior
to its stated maturity; or any such Specified Indebtedness of the Servicer,
Insight or any Originator shall be declared to be due and payable or required to
be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof. “Specified Indebtedness” means Indebtedness which,
individually or in the aggregate with other Indebtedness, has an aggregate
principal amount or face value in excess of $25,000,000.

 

26



--------------------------------------------------------------------------------



 



(d) (i) Any Seller Party, any Originator or any of its Subsidiaries shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or (ii) any proceeding shall be instituted by or
against any Seller Party, any Originator or any of its Subsidiaries seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property and, in the case of any such proceeding
instituted against such Person, either such proceeding shall remain undismissed
or unstayed for a period of sixty (60) days or an order for relief shall have
been entered in such proceedings or a receiver, trustee or similar official
shall have been appointed in such proceedings; or (iii) any Seller Party, any
Originator or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).
(e) Seller, Insight or any Originator shall (i) fail to perform or observe any
term, covenant or agreement under the Receivables Sale Agreement, or (ii) fail
to enforce its rights under the Receivables Sale Agreement after the occurrence
of any such failure described in clause (i).
(f) Seller shall fail to comply with the terms of Section 2.6 hereof.
(g) As at the end of any Fiscal Month:

  (i)  
the weighted average of the Default Ratios for the three most recently ended
Fiscal Months shall exceed 0.5%;

  (ii)  
the weighted average of the Delinquency Ratios for the three most recently ended
Fiscal Months shall exceed (x) 13.5%;

  (iii)  
the weighted average of the Dilution Trigger Ratios for the three most recently
ended Fiscal Months shall exceed 5.256.50%.

For purposes of this Section 9.1(g), the “weighted average” of each of the
ratios referenced above for any three Fiscal Month Period shall be determined by
adding the numerators of such ratio for each of such three Fiscal Months and
dividing that sum by the sum of the denominators of such ratio for each of such
three Fiscal Months.
(h) A Change of Control shall occur.

 

27



--------------------------------------------------------------------------------



 



(i) (i) (w) One or more judgments for the payment of money shall be rendered
against the Seller, (x) one or more nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect shall be rendered against the Seller, (y) one or more
judgments for the payment of money in an aggregate amount in excess of
$10,000,000 (to the extent not covered by a valid and binding policy of
insurance in favor of the Servicer, the applicable Originator or the applicable
Subsidiary with respect to which the related insurer has been notified of a
claim for payment and has not disputed such claim) shall be rendered against the
Servicer, any Originator, any of their Subsidiaries or any combination of the
foregoing and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Servicer, any Originator or any of their Subsidiaries to enforce any such
judgment, or (z) one or more nonmonetary judgments or orders which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, shall be rendered against the Servicer, any Originator, any of their
Subsidiaries or any combination of the foregoing and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Servicer, any Originator or
any of their Subsidiaries to enforce any such judgment;.
(j) A “Termination Date” under and as defined in the Receivables Sale Agreement
shall occur under the Receivables Sale Agreement or any Originator shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to Seller under the
Receivables Sale Agreement.
(k) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or the Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Collection Accounts.
(l) The Total Leverage Ratio, as of the last day of each Fiscal Quarter of
Insight, shall exceed the following ratios for the following periods:

              Maximum Total   Period   Leverage Ratio  
April 1, 2008 through September 30, 2009
    3.00 to 1.00  
October 1, 2009 through September 30, 2010
    2.75 to 1.00  
October 1, 2010 and thereafter
    2.50 to 1.00  

(m) The Fixed Charge Coverage Ratio, as of the last day of each Fiscal Quarter
of Insight, shall be less than 1.25 to 1.00.
(n) The Asset Coverage Ratio, as of the last day of each Fiscal Quarter of
Insight, shall be less than 1.50 to 1.00.
(o) The Seller shall fail to deliver to the Agent by November 1, 2003, an
amendment to the Intercreditor Agreement in form and substance reasonably
acceptable to the Agent, duly executed by each of JPMorgan, in its capacity as
“Administrative Agent” under the Credit Agreement, the Agent, IBM Credit
Corporation, Hewlett Packard Company, Compaq Computer Corporation and Textron
Financial Corporation.
(p) Seller shall fail to deliver to the Agent and the Managing Agents fully
executed Collection Account Agreements with respect to each of the Collection
Accounts on or before September 30, 2009.

 

28



--------------------------------------------------------------------------------



 



Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iv) deliver the Collection Notices
to the Collection Banks, and (v) notify Obligors of the Purchasers’ interest in
the Receivables. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agent, the Managing Agents and the Purchasers otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.
ARTICLE X
INDEMNIFICATION
Section 10.1 Indemnities by The Seller Parties. Without limiting any other
rights that the Agent, the Managing Agents or any Purchaser may have hereunder
or under applicable law, (A) Seller hereby agrees to indemnify (and pay upon
demand to) the Agent, each Managing Agent, each Purchaser and theany Related CP
Issuer and their respective assigns, officers, directors, agents and employees
(each an “Indemnified Party”) from and against any and all damages, losses,
claims, taxes, liabilities, costs, expenses and for all other amounts payable,
including reasonable attorneys’ fees (which attorneys may be employees of the
Agent, such Managing Agent, such Purchaser or thesuch Related CP Issuer) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) the
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of the Servicer’s activities as Servicer hereunder excluding, however, in
all of the foregoing instances under the preceding clauses (A) and (B):
(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from bad faith, gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

 

29



--------------------------------------------------------------------------------



 



(c) taxes imposed by the United States or the jurisdiction in which such
Indemnified Party’s principal executive office is located, on or measured by the
overall net income of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for income tax purposes of
the acquisition by the Purchasers of Purchaser Interests as a loan or loans by
the Purchasers to Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections; provided, however, that nothing
contained in this sentence shall limit the liability of any Seller Party or
limit the recourse of the Purchasers to any Seller Party for amounts otherwise
specifically provided to be paid by such Seller Party under the terms of this
Agreement. Without limiting the generality of the foregoing indemnification,
Seller or Servicer, as applicable, shall indemnify each Indemnified Party for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or the Servicer) relating to or resulting from:
(i) any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;
(ii) the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii) any failure of Seller, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
an Obligor) of an Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
(vi) the commingling of Collections of Receivables at any time with other funds;
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

30



--------------------------------------------------------------------------------



 



(ix) any Amortization Event described in Section 9.1(d);
(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Insight, free and clear of any Adverse Claim (other than as
created hereunder); or any failure of Seller to give reasonably equivalent value
to an Originator under the Receivables Sale Agreement in consideration of the
transfer by such Originator of any Receivable, or any attempt by any Person to
void such transfer under statutory provisions or common law or equitable action;
(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;
(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;
(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and
(xv) the failure of any Receivable included in the calculation of the Net
Eligible Receivables Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included.
Section 10.2 Increased Cost and Reduced Return. If after the date hereof, any
Funding Source shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy) or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof (including, without limitation, any interpretation of
Accounting Research Bulletin No. 51 by the Financial Accounting Standards
Board), or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency (a
“Regulatory Change”): (i) that subjects any Funding Source to any charge or
withholding on or with respect to any Funding Agreement or a Funding Source’s
obligations under a Funding Agreement, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Funding Source of any
amounts payable under any Funding Agreement (except for changes in the rate of
tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or

 

31



--------------------------------------------------------------------------------



 



similar requirement against assets of, deposits with or for the account of a
Funding Source, or credit extended by a Funding Source pursuant to a Funding
Agreement or (iii) that imposes any other condition the result of which is to
increase the cost to a Funding Source of performing its obligations under a
Funding Agreement, or to reduce the rate of return on a Funding Source’s capital
as a consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
applicable Managing Agent within six (6) months after thesuch Managing Agent has
knowledge of the event giving rise to such demand, together with a certificate
setting forth in reasonable detail thesuch Managing Agent’s computations
supporting such demand, Seller shall pay to thesuch Managing Agent, for the
benefit of the relevant Funding Source, such amounts charged to such Funding
Source or such amounts to otherwise compensate such Funding Source for such
increased cost or such reduction.
Section 10.3 Other Costs and Expenses. Seller shall pay to the Agent, the
Managing Agents and JS Trustthe Purchasers all reasonable costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
cost of JS Trust’s auditors auditing the books, records and procedures of Seller
(provided, that prior to the occurrence of any Amortization Event or Potential
Amortization Event, Seller shall only be required to pay for the cost of one
such audit per calendar year), reasonable fees and out-of-pocket expenses of
legal counsel for JS Trust each Purchaser, each Managing Agent and the Agent
(which such counsel may be employees of JS Trustsuch Purchaser, such Managing
Agent or the Agent) with respect thereto and with respect to advising JS
Trustsuch Purchaser, such Managing Agent and the Agent as to their respective
rights and remedies under this Agreement. Seller shall pay to the Agent, such
Managing Agent and each Purchaser any and all reasonable costs and expenses of
the Agent and the Purchasers, each Managing Agent and such Purchaser, if any,
including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.
Section 10.4 [Reserved.]
ARTICLE XI
THE AGENTAGENTS AND THE MANAGING AGENTS
Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints (i) JPMorgan to act as its agent hereunder and under each other
Transaction Document, and (ii) the Managing Agent in its Purchaser Group to act
as its agent hereunder and under each other Transaction Document, authorizes the
Agent and such Purchaser’s Managing Agent, as the case may be, to take such
actions as agent on its behalf and to exercise such powers as are delegated to
the Agent or such Managing Agent by the terms of this Agreement and the other
Transaction Documents together with such powers as are reasonably incidental
thereto. TheNeither the Agent nor the Managing Agents shall not have any duties
or responsibilities, except those expressly

 

32



--------------------------------------------------------------------------------



 



set forth herein or in any other Transaction Document, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the Agent
shall be read into this Agreement or any other Transaction Document or otherwise
exist for the Agent, or the Managing Agents. In performing its functions and
duties hereunder and under the other Transaction Documents, (x) the Agent shall
act solely as agent for the Purchasers, (ii) each Managing Agent shall act
solely as agent for the Conduit and does not assumeFinancial Institutions in its
Purchaser Group, and (iii) neither the Agent nor any Managing Agent shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any Seller Party or any of such Seller Party’s successors or assigns.
TheNeither the Agent nor any Managing Agent shall not be required to take any
action that exposes the Agent or such Managing Agent to personal liability or
that is contrary to this Agreement, any other Transaction Document or applicable
law. The appointment and authority of the Agent and the Managing Agents
hereunder shall terminate upon the indefeasible payment in full of all Aggregate
Unpaids. Each Purchaser hereby authorizes the Agent to file each of the Uniform
Commercial Code financing statements and to execute the Collection Account
Agreements on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser).
Section 11.2 Delegation of Duties. The Agent and the Managing Agents may execute
any of itstheir respective duties under this Agreement and each other
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
TheNeither the Agent nor any Managing Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
Section 11.3 Exculpatory Provisions. Neither None of the Agent nor, the Managing
Agents or any of itstheir respective directors, officers, agents or employees
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or them under or in connection with this Agreement or any other Transaction
Document (except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. TheNeither the Agent nor any Managing Agent shall not be
under any obligation to any Purchaser to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Seller Parties. TheNeither the Agent nor
any Managing Agent shall not be deemed to have knowledge of any Amortization
Event or Potential Amortization Event unless the Agent or such Managing Agent,
as applicable, has received notice from Seller or a Purchaser. No Managing Agent
shall have any responsibility hereunder to any Purchaser other than the
Purchasers in its Purchaser Group.

 

33



--------------------------------------------------------------------------------



 



Section 11.4 Reliance by Agent. and the Managing Agents. (a) The Agent shall in
all cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to Seller),
independent accountants and other experts selected by the Agent. The Agent shall
in all cases be fully justified in failing or refusing to take any action under
this Agreement or any other Transaction Document unless it shall first receive
such advice or concurrence of JS Trust orthe Managing Agents, the Required
Financial Institutions or all of the Purchasers, as applicable, as it deems
appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until the Agent shall have received such
advice, the Agent may take or refrain from taking any action, as the Agent shall
deem advisable and in the best interests of the Purchasers. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of JS Trustthe Managing Agents or the Required
Financial Institutions or all of the Purchasers, as applicable, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Purchasers.
(b) Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Seller), independent accountants and other
experts selected by such Managing Agent. Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Purchasers in its related Purchaser Group as it
deems appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until such Managing Agent shall have
received such advice, such Managing Agent may take or refrain from taking any
action, as such Managing Agent shall deem advisable and in the best interests of
the Purchasers in its related Purchaser Group. Each Managing Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Purchasers in its related Purchaser Group, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Purchasers.
Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither none of the Agent, northe Managing Agents or
any of itstheir respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Agent or any Managing Agent hereafter taken, including,
without limitation, any review of the affairs of any Seller Party, shall be
deemed to constitute any representation or warranty by the Agent. or such
Managing Agent. Each Purchaser represents and warrants to the Agent and the
Managing Agents that it has and will, independently and without reliance upon
the Agent, any Managing Agent or any other Purchaser and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of Seller and made its own decision to
enter into this Agreement, the other Transaction Documents and all other
documents related hereto or thereto.

 

34



--------------------------------------------------------------------------------



 



Section 11.6 Reimbursement and Indemnification. The Financial Institutions agree
to reimburse and indemnify the Agent, and itsthe Financial Institutions in each
Purchaser Group agree to reimburse the Managing Agent for such Purchaser Group,
and their respective officers, directors, employees, representatives and agents
ratably according to their Pro Rata Shares,(a) Percentages (in the case of any
reimbursement and indemnity obligations owing to its Managing Agent) or
(b) Back-Up Commitments (in the case of any reimbursement and indemnity
obligations owing to the Agent), to the extent not paid or reimbursed by the
Seller Parties (i) for any amounts for which the Agent, in its capacity as
Agent, or any Managing Agent, acting in its capacity as a Managing Agent, is
entitled to reimbursement by the Seller Parties hereunder and (ii) for any other
expenses incurred by the Agent, in its capacity as Agent, or any Managing Agent,
acting in its capacity as a Managing Agent, and acting on behalf of theits
related Purchasers, in connection with the administration and enforcement of
this Agreement and the other Transaction Documents.
Section 11.7 Agent and the Managing Agents in itstheir Individual
Capacity.Capacities. The Agent and its, each Managing Agent and each of their
respective Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with Seller or any Affiliate of Seller as though
the Agentit were not the Agent or a Managing Agent hereunder. With respect to
the acquisition of Purchaser Interests pursuant to this Agreement, the Agent and
each Managing Agent shall have the same rights and powers under this Agreement
in its individual capacity as any Purchaser and may exercise the same as though
it were not the Agent or a Managing Agent, and the terms “Financial
Institution,” “Purchaser,” “Financial Institutions” and “Purchasers” shall
include the Agent and each Managing Agent in its individual capacity.
Section 11.8 Successor Agent. The Agent may, upon five days’ notice to Seller
and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
If the Agent shall resign, then the Required Financial Institutions during such
five-day period shall appoint from among the PurchasersManaging Agents a
successor agent.Agent. If for any reason no successor Agent is appointed by the
Required Financial Institutions during such five-day period, then effective upon
the termination of such five day period, the PurchasersManaging Agents shall
perform all of the duties of the Agent hereunder and under the other Transaction
Documents and Seller and the Servicer (as applicable) shall make all payments in
respect of the Aggregate Unpaids directly to the applicable PurchasersManaging
Agents and for all purposes shall deal directly with the Purchasers.Managing
Agents. After the effectiveness of any retiring Agent’s resignation hereunder as
Agent, the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Transaction Documents and the provisions of this
Article XI and Article X shall continue in effect for its benefit with respect
to any actions taken or omitted to be taken by it while it was Agent under this
Agreement and under the other Transaction Documents.

 

35



--------------------------------------------------------------------------------



 



Section 11.9 Successor Managing Agent. A Managing Agent may, upon five days’
notice to Seller, the Agent and the Purchasers in its Purchaser Group, and a
Managing Agent will, upon the direction of all of the Purchasers in such
Managing Agent’s Purchaser Group (other than such Managing Agent, in its
individual capacity) resign as Managing Agent. If a Managing Agent shall resign,
then the Financial Institutions in such Managing Agent’s Purchaser Group shall
appoint a successor managing agent during such five-day period. If for any
reason no successor Managing Agent is appointed by such Financial Institutions
during such five-day period, then effective upon the termination of such
five-day period, the Purchasers in such Managing Agent’s Purchaser Group shall
perform all of the duties of the resigning Managing Agent hereunder and under
the other Transaction Documents and Seller and the Servicer (as applicable)
shall make all payments in respect of the Aggregate Unpaids directly to the
applicable Purchasers and for all purposes shall deal directly with such
Purchasers. After the effectiveness of any retiring Managing Agent’s resignation
hereunder, the retiring Managing Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was a Managing Agent under this Agreement and under the other Transaction
Documents.
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
Section 12.1 Assignments.
(a) Seller and each Financial Institution hereby agree and consent to the
complete or partial assignment by JS Trustany Conduit of all or any portion of
its rights under, interest in, title to and obligations under this Agreement to
(i) the Financial Institutions pursuant to thea Liquidity Agreement, (ii) to any
commercial paper issuing conduit for which JPMorgana Managing Agent serves as
administrative agent or in a similar capacity or (iii) with the prior written
consent of the Seller (which consent shall not be unreasonably withheld), to any
other Person, and upon. Upon such assignment, JS Trust any such Conduit shall be
released from its obligations so assigned. Further, Seller and each Financial
Institution hereby agree that any assignee of JS Trustany Conduit of this
Agreement orof all or any of the Purchaser Interests of JS Trustsuch Conduit
shall have all of the rights and benefits under this Agreement as if the term
“JS TrustConduit” explicitly referred to such party, and no such assignment
shall in any way impair the rights and benefits of JS Trust such Conduit
hereunder. Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.
(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons (“(each a “Purchasing Financial Institutions”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(thean “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution. The consent of JS Trustthe Conduit in
such Financial Institution’s Purchaser Group shall be required prior to the
effectiveness of any such assignment. Each assignee of a Financial Institution
must (i) have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Group S&P and P-1 by Moody’s Investor Service, Inc. and (ii) agree to
deliver to theits related Managing Agent and Conduit, promptly following any
request therefor by the such Managing Agent or JS Trust, an enforceability
opinion in form and substance satisfactory to thesuch Managing Agent and JS
Trust.such Conduit. Upon delivery by a Financial Institution of the executed
Assignment Agreement to its related Managing Agent and the Agent, such selling
Financial Institution shall be released from its obligations hereunder to the
extent of such assignment. Thereafter the Purchasing Financial Institution shall
for all purposes be a Financial Institution party to this Agreement and shall
have all the rights and obligations of a Financial Institution under this
Agreement to the same extent as if it were an original party hereto and no
further consent or action by Seller, the Purchasers, the related Managing Agent
or the Agent shall be required.

 

36



--------------------------------------------------------------------------------



 



(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings GroupS&P and P-1 by Moody’s Investor Service, Inc. (an “Affected
Financial Institution”), such Affected Financial Institution shall be obliged,
at the request of JS Trust or thethe Conduit in its Purchaser Group or the
applicable Managing Agent, to assign all of its rights and obligations hereunder
to (x) another Financial Institution or (y) another funding entity nominated by
the such Managing Agent and acceptable to JS Trustthe related Conduit, and
willing to participate in this Agreement through the Liquidity Termination Date
in the place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution’s Pro Rata Share of
the Aggregate Capital and Yield owing to the Financial Institutions and all
accrued but unpaid fees and other costs and expenses payable in respect of its
Pro Rata Share of the Purchaser Interests of the Financial Institutions.
Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of thesuch Financial Institutions or any other interest of such
Financial Institution hereunder. Notwithstanding any such sale by a Financial
Institution of a participating interest to a Participant, such Financial
Institution’s rights and obligations under this Agreement shall remain
unchanged, such Financial Institution shall remain solely responsible for the
performance of its obligations hereunder, and Seller, JS Trustthe Conduits, the
Managing Agents and the Agent shall continue to deal solely and directly with
such Financial Institution in connection with such Financial Institution’s
rights and obligations under this Agreement. Each Financial Institution agrees
that any agreement between such Financial Institution and any such Participant
in respect of such participating interest shall not restrict such Financial
Institution’s right to agree to any amendment, supplement, waiver or
modification to this Agreement, except for any amendment, supplement, waiver or
modification described in Section 14.1(b)(i).
Section 12.3 Extension of Liquidity Termination Date. The Seller may advise the
AgentManaging Agents in writing of its desire to extend the Liquidity
Termination Date for an additional 364 days, provided such request is made not
more than 60 days prior to, and not less than 45 days prior to, the then current
Liquidity Termination Date. TheEach Managing Agent, upon being so advised by the
Seller, shall promptly notify each Financial Institution in its related
Purchaser Group of any such request and each such Financial Institution shall
notify theits related Managing Agent, Seller and the SellerAgent of its decision
to accept or decline the request for such extension no later than 30 days prior
to the then current Liquidity Termination Date (it being understood that each
Financial Institution may accept or decline such request in its sole discretion
and on such terms as it may elect, and the failure to so notify theits related
Managing Agent, Seller and the SellerAgent shall be deemed an election not to
extend by such Financial Institution). In the event that at least one Financial
Institution agrees to extend the Liquidity Termination Date, the Seller Parties,
the Agent, the extending Financial Institutions and the applicable Managing
Agent or Managing Agents shall enter into such documents as such extending
Financial Institutions may deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by such Financial
Institutions, the Managing Agents and the Agent (including reasonable attorneys’
fees) shall be paid by the Seller. In the event that any Financial Institution
declines the request to extend the Liquidity Termination Date (each such
Financial Institution being referred to herein as a “Non-Renewing Financial
Institution”), and the Commitment of such Non-Renewing Financial Institution is
not assigned to another Person in accordance with the terms of this Article XII
prior to the then current Liquidity Termination Date, the Purchase Limit shall
be reduced by an amount equal to each such Non-Renewing Financial Institution’s
Commitment on the then current Liquidity Termination Date.

 

37



--------------------------------------------------------------------------------



 



Section 12.4 Terminating Financial Institutions.
(a) Any Affected Financial Institution or Non-Renewing Financial Institution
which has not assigned its rights and obligations hereunder if requested
pursuant to this Article XII shall be a “Terminating Financial Institution” for
purposes of this Agreement as of the then current Liquidity Termination Date
(or, in the case of any Affected Financial Institution, such earlier date as
declared by the Administrative Agent).
(b) The Back-Up Commitment of any Financial Institution shall terminate on the
date it becomes a Terminating Financial Institution. Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Collections thereto pursuant to Sections 2.2
and 2.4) all rights and obligations of such Terminating Financial Institution
hereunder shall be terminated and such Terminating Financial Institution shall
no longer be a “Financial Institution” hereunder; provided, however, that the
provisions of Article X shall continue in effect for its benefit with respect to
Purchaser Interests or the Commitment held by such Terminating Financial
Institution prior to its termination as a Financial Institution.
Section 12.5 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Financial
Institution to a Federal Reserve Bank, without notice to or consent of the
Seller or the Agent; provided that no such pledge or grant of a security
interest shall release a Financial Institution from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Financial
Institution as a party hereto.
Section 12.6 Additional Purchaser Groups. Upon Seller’s request with approval of
the Agent and each Managing Agent, an additional Purchaser Group may be added to
this Agreement at any time by the execution and delivery of a Joinder Agreement
by the members of such proposed additional Purchaser Group, Seller, the
Servicer, the Agent and each Managing Agent, and execution and delivery of a
reaffirmation of the Performance Undertaking, which execution and delivery shall
not be unreasonably refused by such parties. Upon the effective date of such
Joinder Agreement, (i) each Person specified therein as a “Conduit” shall become
a party hereto as a Conduit, entitled to the rights and subject to the
obligations of a Conduit hereunder, (ii) each Person specified therein as a
“Financial Institution” shall become a party hereto as a Financial Institution,
entitled to the rights and subject to the obligations of a Financial Institution
hereunder, (iii) each Person specified therein as a “Managing Agent” shall
become a party hereto as a Managing Agent, entitled to the rights and subject to
the obligations of a Managing Agent hereunder and (iv) the Purchase Limit shall
be increased by an amount equal to the aggregate Commitments of the Financial
Institutions party to such Joinder Agreement.

 

38



--------------------------------------------------------------------------------



 



Section 12.7 Withholding Tax Exemption. (a) At least five (5) Business Days
prior to the first date on which any amount is payable hereunder for the account
of any Purchaser, each Purchaser that is not a “United States person” for United
States federal income tax purposes agrees that it will deliver to each of Seller
and its related Managing Agent a copy of a completed United States Internal
Revenue Service Form W-8BEN, W-8ECI or W-8IMY with all necessary attachments or
applicable successor forms, certifying in each case that such Purchaser is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. Each such Purchaser
further undertakes to deliver to each of Seller and its related Managing Agent a
copy of such form (or a successor form) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent forms so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by Seller or
its related Managing Agent, in each case certifying that such Purchaser is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless any change in any
treaty, law or regulation has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which prevents such Purchaser from duly completing and delivering any such
form with respect to it and such Purchaser advises Seller and its related
Managing Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.
(b) Each Purchaser that is not a “United States person” for U.S. federal income
tax purposes agrees to indemnify and hold Seller, the Managing Agents, the
Purchasers and the Agent harmless in respect of any loss, cost or expense
incurred by Seller, any Managing Agent or the Agent as a result of, and agrees
that, notwithstanding any other provision hereof, payments hereunder to such
Purchaser may be subject to deduction or withholding without indemnification by
Seller for, any United States federal income taxes, penalties, interest and
other costs and losses incurred or payable by Seller, any Managing Agent or the
Agent as a result of, (i) such Purchaser’s failure to submit any form that is
required pursuant to this Section 12.7 or (ii) Seller’s, any Managing Agent’s,
any Purchaser’s or the Agent’s reliance on any form that such Purchaser has
provided pursuant to this Section 12.7 that is determined to be inaccurate in
any material respect.
ARTICLE XIII
[RESERVED]
ARTICLE XIV
MISCELLANEOUS
Section  14.1 Waivers and Amendments.
(a) No failure or delay on the part of the Agent, any Managing Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.

 

39



--------------------------------------------------------------------------------



 



(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). JS TrustThe Conduits, Seller, the Servicer, the Managing Agents
and the Agent, at the direction of the Required Financial Institutions, may
enter into written modifications or waivers of any provisions of this Agreement,
provided, however, that no such modification or waiver shall:
(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to theany Managing Agent for the benefit of the Purchasers, (D) except pursuant
to Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution’s Percentage, any Purchaser Group’s Pro Rata Share (except
pursuant to the Liquidity Agreement) or any Financial Institution’s Bank-Up
Commitment, (E) amend, modify or waive any provision of the definition of
Required Financial Institutions or this Section 14.1(b), (F) consent to or
permit the assignment or transfer by Seller of any of its rights and obligations
under this Agreement, (G) change the definition of “Eligible Receivable,” “Loss
Horizon Ratio,” “Loss Percentage Floor,” “Loss Ratio,” “Loss Reserve,” “Loss
Reserve Percentage,” “Dilution Horizon Ratio,” “ Dilution Ratio,” “Dilution
Reserve,” “Dilution Reserve Floor,” “Dynamic Dilution Reserve Ratio, “
“Dilutions,” “Delinquency Ratio,” “Default Proxy Ratio,” “Default Ratio,”
“Delinquent Receivable,” “Servicer Reserve” or “Yield Reserve” or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or
(ii) without the written consent of the then Agent or any Managing Agents,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of such Agentthe Agent or such Managing Agent, as
applicable.
Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and
(ii) the Agent, the Required Financial Institutions and JS Trustthe Conduits may
enter into amendments to modify any of the terms or provisions of Article XI,
Article XII, Section 14.13 or any other provision of this Agreement without the
consent of Seller,; provided that such amendment has no negative impact upon
Seller. Any modification or waiver made in accordance with this Section 14.1
shall apply to each of the Purchasers equally and shall be binding upon Seller,
the Purchasers, the Managing Agents and the Agent.
Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or if
given by any other means, when received at the address specified in this
Section 14.2. Seller hereby authorizes the Agent and each Managing Agent to
effect purchases and Tranche Period and Discount Rate selections based on
telephonic notices made by any Person whom the Agent or such Managing Agent in
good faith believes to be acting on behalf of Seller. Seller agrees to deliver
promptly to the Agent and each Managing Agent a written confirmation of each
telephonic notice signed by an authorized officer of Seller; provided, however,
the absence of such confirmation shall not affect the validity of such notice.
If the written confirmation differs from the action taken by the Agent or any
Managing Agent, the records of the Agent or such Managing Agent shall govern
absent manifest error.

 

40



--------------------------------------------------------------------------------



 



Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3 or repayments of Capital to a Terminating Financial Institution prior to
an Amortization Date pursuant to Section 2.2) in a greater proportion than that
received by any other Purchaser entitled to receive a ratable share of such
Aggregate Unpaids, such Purchaser agrees, promptly upon demand, to purchase for
cash without recourse or warranty a portion of such Aggregate Unpaids held by
the other Purchasers so that after such purchase each Purchaser will hold its
ratable proportion of such Aggregate Unpaids; provided that if all or any
portion of such excess amount is thereafter recovered from such Purchaser, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
Section 14.4 Protection of Ownership Interests of the Purchasers.
(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that the Agent may reasonably request, to perfect, protect
or more fully evidence the Purchaser Interests, or to enable the Agent, any
Managing Agent or the Purchasers to exercise and enforce their rights and
remedies hereunder. At any time following the occurrence and during the
continuance of an Amortization Event or a Potential Amortization Event, the
Agent may, or the Agent may direct Seller or the Servicer to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee. Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.
(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent, any Managing Agent or any Purchaser may (but shall not be required to)
perform, or cause the performance of, such obligations, and the Agent’s, such
Managing Agent’s or such Purchaser’s costs and expenses incurred in connection
therewith shall be payable by Seller as provided in Section 10.3. Each Seller
Party irrevocably authorizes the Agent at any time and from time to time in the
sole discretion of the Agent, and appoints the Agent as its attorney-in-fact, to
act on behalf of such Seller Party (i) to file financing statements identifying
Seller as debtor which are necessary or desirable in the Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable.

 

41



--------------------------------------------------------------------------------



 



Section 14.5 Confidentiality.
(a) Each Seller Party and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential or proprietary information with respect to the Agent and
JS Trust, each Managing Agent and the other Purchasers and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and such Purchaser and its officers and employees may disclose
such information to such Seller Party’s and such Purchaser’s external
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding (including, without limitation, filings
with the Securities and Exchange Commission and disclosures made to regulators
and investors). Anything herein to the contrary notwithstanding, each Seller
Party, each Purchaser, the Agent, each Managing Agent, each Indemnified Party
and any successor or assign of any of the foregoing (and each employee,
representative or other agent of any of the foregoing) may disclose to any and
all Persons, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated herein and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to any of the foregoing relating to such tax treatment or tax
structure, and it is hereby confirmed that each of the foregoing have been so
authorized since the commencement of discussions regarding the transactions.
(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent, the Managing Agents, the Financial Institutions or JS Trustthe
Conduits by each other, (ii) by the Agent, the Managing Agents or the Purchasers
to any prospective or actual assignee or participant of any of them and (iii) by
the Agent or any Managing Agents to any rating agency, Commercial Paper dealer
or provider of a surety, guaranty or credit or liquidity enhancement to JS
Trustany Conduit or any entity organized for the purpose of purchasing, or
making loans secured by, financial assets for which JP Morganany Managing Agent
acts as the administrative agent and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing. In addition, the
Purchasers, the Managing Agents and the Agent may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).
Section 14.6 Bankruptcy Petition. Seller, the Servicer, the Agent, each Managing
Agent and each Financial Institution hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of JS Trustany Conduit, it will not institute
against, or join any other Person in instituting against, JS Trustsuch Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

 

42



--------------------------------------------------------------------------------



 



Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the bad faith, willful misconduct or gross negligence of JS Trustany
Conduit, any Managing Agent, the Agent or any Financial Institution, no claim
may be made by any Seller Party or any other Person against JS Trustany Conduit,
any Managing Agent, the Agent or any Financial Institution or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS (INCLUDING, BUT NOT
LIMITED TO, 735 ILCS SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
PURCHASERS’ SECURITY INTEREST IN THE PURCHASER INTERESTS IS GOVERNED BY THE LAW
OF ANOTHER STATE, AS REQUIRED BY THE LAWS OF THE STATE OF ILLINOIS.
Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT, ANY MANAGING AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION TO
THE EXTENT NECESSARY TO REALIZE ON THE INTERESTS OF THE PURCHASERS AND THE AGENT
IN ANY RECEIVABLES, RELATED SECURITY OR PROCEEDS THEREOF. ANY JUDICIAL
PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT, ANY MANAGING AGENT OR ANY
PURCHASER OR ANY AFFILIATE OF ANY SUCH PARTIES INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A UNITED STATES FEDERAL COURT OR AN ILLINOIS
STATE COURT SETTING IN CHICAGO, ILLINOIS.
Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

43



--------------------------------------------------------------------------------



 



Section 14.11 Integration; Binding Effect; Survival of Terms.
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5,14.6 and 14.615 shall be continuing and shall survive any
termination of this Agreement.
Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 14.13 Agent Roles.
(a)  JPMorgan Roles . Each of the Financial Institutions acknowledges that
JPMorgan acts, or may in the future act, (i) as administrative agent for the
Purchasers, (ii) as Managing Agent for JS Trust or any and the Financial
Institution, (ii) as Institutions in its related Purchaser Group, (iii) as
issuing and paying agent for the JS Trust’s Commercial Paper, (iiiiv) to provide
credit or liquidity enhancement for the timely payment for theJS Trust’s
Commercial Paper and (ivv) to provide other services from time to time for JS
Trustany of the Purchasers or any Financial Institution (collectively, the “
JPMorgan Roles ”). Without limiting the generality of this Section 14.13 , (a),
each Financial Institution hereby acknowledges and consents to any and all
JPMorgan Roles and agrees that in connection with any JPMorgan Role, JPMorgan
may take, or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for JS Trust, and the giving of notice of a mandatory purchase pursuant to its
Liquidity Agreement.

 

44



--------------------------------------------------------------------------------



 



(b) Managing Agent Roles. Each of the Financial Institutions acknowledges that
each Person that serves as a Managing Agent hereunder acts, or may in the future
act, (i) as Managing Agent for one or more Conduits, (ii) as issuing and paying
agent for each such Conduit’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for such Conduit’s Commercial Paper
and (iv) to provide other services from time to time for some or all of the
Conduits in its Purchaser Group (collectively, the “Managing Agent Roles”).
Without limiting the generality of this Section 14.13(b), each Financial
Institution hereby acknowledges and consents to any and all Managing Agent Roles
and agrees that in connection with any Managing Agent Role, the applicable
Managing Agent may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
managing agent for the related Conduit, if any, and the giving of notice to the
Agent or any Managing Agent of a mandatory purchase pursuant to its Liquidity
Agreement.
Section 14.14 Characterization.
(a) Except as specifically provided in this Agreement, each sale of a Purchaser
Interest hereunder is made without recourse to Seller; provided, however, that
(i) Seller shall be liable to each Purchaser, each Managing Agent and the Agent
for all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Managing
Agent or the Agent or any assignee thereof of any obligation of Seller, Insight,
any Originator or any other person arising in connection with the Receivables,
the Related Security, or the related Contracts, or any other obligations of
Seller, Insight or any Originator.
(b) In addition to any ownership interest which the Agent and the Purchasers may
from time to time acquire pursuant hereto, Seller hereby grants to the Agent for
the ratable benefit of the Purchasers a valid and perfected security interest in
all of Seller’s right, title and interest in, to and under all Receivables now
existing or hereafter arising, the Collections, each Lock-Box, each Collection
Account, all Related Security, all other rights and payments relating to such
Receivables and the Receivables Sale Agreement (including, without limitation,
(a) all rights to indemnification arising thereunder, and (b) all UCC financing
statements filed pursuant thereto), all proceeds of any thereof and all other
assets in which the Agent on behalf of the Purchasers has acquired, may
hereafter acquire and/or purports to have acquired an interest under this
Agreement prior to all other liens on and security interests therein to secure
the prompt and complete payment of the Aggregate Unpaids. The Agent and the
Purchasers shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative. The Seller hereby assigns its security interests against the
Originators under the Receivables Sale Agreement to the Agent for the benefit of
the Purchasers.

 

45



--------------------------------------------------------------------------------



 



(c) In connection with Seller’s transfer of its right, title and interest in, to
and under the Receivables Sale Agreement, Seller agrees that the Agent on behalf
of the Purchasers shall have the right to enforce Seller’s rights and remedies
under the Receivables Sale Agreement to receive all amounts payable thereunder
or in connection therewith, to consent to amendments, modifications or waivers
thereof, and to direct, instruct or request any action thereunder, but in each
case without any obligation on the part of the Agent or any Purchaser or any of
its or their respective Affiliates to perform any of the obligations of Seller
under the Receivables Sale Agreement. To the extent that Seller enforces
Seller’s rights and remedies under the Receivables Sale Agreement from and after
the occurrence of an Amortization Event, and during the continuance thereof, the
Agent shall have the exclusive right to direct such enforcement by Seller.
Section 14.15 Excess Funds. Notwithstanding any provisions contained in this
Agreement to the contrary, no Conduit shall be obligated to pay any amount
pursuant to this Agreement unless (i) such Conduit has received funds which may
be used to make such payment and which funds are not required to repay
Commercial Paper when due and (ii) after giving effect to such payment, either
(x) there is sufficient liquidity availability (determined in accordance with
the program documents governing such Conduit’s securitization program) under all
of such Conduit’s liquidity facilities to pay the face amount of all outstanding
Commercial Paper when due or (y) all Commercial Paper of such Conduit is paid in
full. Any amount which any Conduit does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in Section 101(5) of
the Federal Bankruptcy Code) against or corporate obligation of such Conduit for
any such insufficiency unless and until such Conduit satisfies the provisions of
clauses (i) and (ii) above.
SIGNATURE PAGES FOLLOW

 

46



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

                      INSIGHT RECEIVABLES, LLC    
 
                    By: Insight Receivables Holding, LLC, its sole member    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
      Address:   444 Scott Drive    
 
          Bloomingdale, IL 60108    
 
               
 
      Copy to:   Insight Receivables, LLC    
 
          6820 South Harl Avenue    
 
          Tempe, AZ 85283    
 
      Fax:   (480) 760-7287    
 
                    INSIGHT ENTERPRISES, INC.    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
      Address:   1305 W. Auto Drive6820 South Harl Avenue    
 
          Tempe, Arizona 8528485283    
 
          Attention:    General Counsel and Chief Financial Officer      
 
      Fax:   (480) 760-7162 and (480) 760-7003    

Signature Page to Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



                      JS SILOED TRUST SECURITIZATION CORPORATION, as a Conduit  
 
 
               
 
  By:             By: JPMorgan Chase Bank, N.A., its administrative trustee    
 
               
 
  By:                          
 
      Name:        
 
         
 
   
 
      Title:   Authorized Signatory    
 
      Address:   c/o JPMorgan Chase Bank, N.A. (successor by merger to Bank One,
NA (Main Office Chicago)), as Agent    
 
          Asset Backed Finance    
 
          Suite IL1-0079, 1-19    
 
          1 Bank One Plaza    
 
          Chicago, Illinois 60670-0079Chase Tower    
 
               
 
               
 
          FAX10 S. Dearborn, Suite IL1-0079    
 
          Chicago, IL 60670    
 
      Fax:   (312) 732-1844    
 
                    JPMORGAN CHASE BANK, N.A. (successor by merger         to
Bank One, NA (Main Office Chicago)), as a Financial         Institution, as
Agent and as a Managing Agent    
 
               
 
  By:                          
 
      Name:   Warren H. Philipp, Jr.    
 
      Title:   Authorized Signatory    
 
      Address:   JPMorgan Chase Bank, N.A. (successor    
 
          by merger to Bank One, NA (Main Office    
 
          Chicago))
Asset Backed Finance    
 
          Suite IL1-0596, 1-21    
 
          1 Bank One Plaza    
 
          Chicago, Illinois 60670-0596Chase Tower     
 
               
 
               
 
          10 S. Dearborn, Suite IL1-0079    
 
          Chicago, IL 60670    
 
      Fax:   (312) 732-4487    

Signature Page to Receivables Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I

DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the Fiscal Month
thereafter.
“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition or other investment permitted under Section 6.04 of the
Credit Agreement.
“Acquired Entity EBITDA” means, with respect to any Acquired Entity subject to a
Permitted Acquisition, for any period, the net income (or loss) of such Person
and its Subsidiaries calculated on a consolidated basis for such period plus, to
the extent deducted from revenues in determining the net income (or loss) of
such Person and its Subsidiaries as described above, (i) for any period, the
interest expense of such Person and its Subsidiaries calculated on a
consolidated basis for such period, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization and (v) any extraordinary non-cash or
nonrecurring non-cash charges or losses incurred other than in the ordinary
course of business minus to the extent added to revenues in determining the net
income (or loss) of such Person and its Subsidiaries as described above, any
extraordinary non-cash or nonrecurring non-cash gains realized other than in the
ordinary course of business. Such amounts shall be derived by Insight from
financial statements of the Acquired Entity delivered to the Agent, the Managing
Agents and the Administrative Agent prior to the consummation of such Permitted
Acquisition (which financial statements shall be audited through the end of the
most recently ended fiscal year and, for each subsequent fiscal quarter, shall
be prepared by the Acquired Entity on a basis consistent with such audited
financial statements) and shall be subject to the consent of the Administrative
Agent acting in good faith; provided, that when calculating Acquired Entity
EBITDA with respect to the Calence Acquisition through the period ending
March 31, 2009, Insight may use amounts related to historical Calence EBITDA as
set forth in pro-forma consolidated financial statements contained in the
Information Memorandum.
“Adjusted Consolidated EBITDA” means, as of any date of determination and
without duplication: (i) Consolidated EBITDA for Insight and its consolidated
Subsidiaries for the four fiscal quarter period then most recently ended, plus
(ii) Acquired Entity EBITDA for such period for each Permitted Acquisition
consummated on or after the Effective Date. Effective upon the consummation of a
Permitted Acquisition (including the Calence Acquisition), Adjusted Consolidated
EBITDA shall be adjusted to include Acquired Entity EBITDA for the applicable
Acquired Entity.

 

1



--------------------------------------------------------------------------------



 



“Administrative Agent” means JPMorgan, in its capacity as administrative agent
under the Credit Agreement; provided, that for purposes of the Dutch Parallel
Debt (as defined in the Credit Agreement), JPMorgan Chase Bank, National
Association will be acting in its individual capacity.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
“Affected Financial Institution” has the meaning specified in Section 12.1(c).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
“Aged Credit Ineligible Amount” means, for each Obligor and Former Obligor on
any day, (i) the amount of outstanding unapplied credits due to such Person from
the applicable Originator on such day multiplied by (ii) the Aged Credit
Ineligible Percentage with respect to such Person on such day.
“Aged Credit Ineligible Percentage” means, for each Obligor and Former Obligor,
on any day (as determined by the Managing Agents, in good faith and in their
sole discretion):
(i) with respect to each Obligor with respect to any outstanding Receivable on
such day, 100%;
(ii) with respect to each Former Obligor which has purchased goods or services
from any Originator at any time during the two (2) year period immediately
preceding such day, 75%;
(iii) with respect to each Former Obligor which has purchased goods or services
from any Originator at any time during the five (5) year period immediately
preceding such day, but not at any time during the two (2) year period
immediately preceding such day, 50%;
(iv) with respect to each Former Obligor which has not purchased goods or
services from any Originator at any time during the five (5) year period
immediately preceding such day, 25%; and
(v) with respect to each Former Obligor which has not purchased goods or
services from any Originator at any time during the one (1) year period
immediately preceding such day, and which is deceased, has dissolved or has
otherwise ceased business operations, 0%.

 

2



--------------------------------------------------------------------------------



 



“Agent” has the meaning set forth in the preamble to this Agreement.
“Aggregate Aged Credit Ineligible Amount” means, on any day, the aggregate of
the Aged Credit Ineligible Amounts for all Obligors and Former Obligors on such
day.
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
“Aggregate Reduction” has the meaning specified in Section 1.3.
“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicer Reserve.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all,
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.
“Agreement” means this Receivables Purchase Agreement, as it may be amended or,
restated, supplemented or otherwise modified and in effect from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day plus 4.25%, (b) the Federal Funds
Effective Rate in effect on such day plus 4.75% and (c) the one-month LIBO Rate
in effect on such day (or, in each case, if such day is not a Business Day, the
immediately preceding Business Day). Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the one-month
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event
pursuant to Section 9.2 hereof and (iv) the date which is 30 days after the
Agent’s receipt of written notice from Seller that it wishes to terminate the
facility evidenced by this Agreement.
“Amortization Event” has the meaning specified in Article IX.

 

3



--------------------------------------------------------------------------------



 



“Applicable Acquisition Ratio” means the following Total Leverage Ratios for the
following periods:

          Period   Total Leverage Ratio    
April 1, 2008 through September 30, 2009
    2.50 to 1.00  
October 1, 2009 through September 30, 2010
    2.25 to 1.00  
October 1, 2010 and thereafter
    2.00 to 1.00  

“Asset Coverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of (i) the aggregate total book value of Insight’s and its
Subsidiaries’ Receivables and inventory (including, without limitation,
Receivables and inventory subject to Permitted Receivables Facilities, Vendor
Trade Programs and the Floorplan Loan Documents) as of such date to (ii) the
aggregate principal amount of Indebtedness or other obligations outstanding
under the Loan Documents, all Permitted Receivables Facilities, the Floorplan
Credit Agreement and all Vendor Trade Programs as of such date.
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (a) if a Receivables Purchase Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Receivables Purchase Facility is structured as a purchase agreement,
would be outstanding at such time under the Receivables Purchase Facility if the
same were structured as a secured lending agreement rather than a purchase
agreement.
“Authorized Officer” means, with respect to any Person, its chief executive
officer, president, chief financial officer, treasurer, chief accounting officer
or senior vice president of finance.
“Back-Up Commitment” means, for each Financial Institution, the commitment of
such Financial Institution to purchase Purchaser Interests from Seller, in an
amount not to exceed (a) in the aggregate, the amount set forth opposite such
Financial Institution’s name under the Back-Up Commitment column on Schedule A
to this Agreement or for any Financial Institution party hereto pursuant to a
Joinder Agreement or Assignment Agreement, the “Back-Up Commitment” set forth
therein, as such amount may be modified in accordance with the terms hereof
(including, without limitation, any termination of Back-Up Commitments pursuant
to Section 12.3) and (b) with respect to any individual purchase from the Seller
hereunder, the lesser of (i) its Back UpPercentage of its Purchaser Group’s Pro
Rata Share of the Purchase Price therefor and (ii) its Unused Back-Up
Commitment.

 

4



--------------------------------------------------------------------------------



 



“Back-Up Pro Rata Share” means, for each Financial Institution, a percentage
equal to (i) the Back-Up Commitment of such Financial Institution, divided by
(ii) the aggregate amount of all Back-Up Commitments of all Financial
Institutions hereunder, adjusted as necessary to give effect to the application
of the terms of Sections 13.5 or 13.6.
“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under theto a
Financial Institution pursuant to a Liquidity Agreement or terminated prior to
the date on which it was originally scheduled to end; an amount equal to the
excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Tranche Periods or the tranche periods for
Commercial Paper determined by the applicable Managing Agent to relate to such
Purchaser Interest (as applicable) subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to; as such computations in clause (B) exceeds the amount referred
toare set forth in clause (A), the relevant Purchaser or Purchasers agree to
payreasonable detail in a certificate delivered to Seller by the amount of such
excess.applicable Managing Agent. All Broken Funding Costs shall be due and
payable hereunder upon demand.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
“Calence” means Calence, LLC, a Delaware limited liability company.
“Calence Acquisition” means the direct or indirect acquisition by Insight of all
of the issued and outstanding Equity Interests of Calence on the terms and
conditions set forth in the Calence Acquisition Agreement.
“Calence Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of January 24, 2008, among Insight, Insight Networking Services, LLC
and Calence, as amended, restated, supplemented or otherwise modified from time
to time.
“California Contingent Receivable” means a Receivable, the Obligor of which is
the State of California, during any period wherein the Obligor thereof retains
the contractual right to return the goods which are the subject of such
Receivable to the applicable Originator for credit.
“Canadian Receivable” means a Receivable the Obligor of which is a resident of
Canada.
“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the applicable Managing Agent which
in each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

 

5



--------------------------------------------------------------------------------



 



“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Insight and its Subsidiaries
prepared in accordance with GAAP, excluding (i) expenditures of insurance
proceeds to rebuild or replace any asset after a casualty loss and
(ii) leasehold improvement expenditures for which Insight or a Subsidiary is
reimbursed promptly by the lessor.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of voting stock
of Insight, or (ii) the failure of Insight to maintain ownership (directly or
indirectly) of 100% of the outstanding shares of voting stock of each Originator
or (iii) the failure of the Member to maintain ownership of 100% of the
membership interests of the Seller.
“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as to which any payment, or part thereof, remains unpaid
for more than 90 days from the original due date for such payment.
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account maintained in the name of the Borrower in
which any Collections are collected or deposited and which is listed on
Exhibit IV.
“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI among the applicable Originator, Insight, Seller, the Agent and a
Collection Bank.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

 

6



--------------------------------------------------------------------------------



 



“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
“Comark” means Comark, Inc., an Illinois corporation and its successors.
“Commercial Paper” means promissory notes of the Related CP Issuerany Conduit
issued by thesuch Conduit or its Related CP Issuer in the commercial paper
market.
“Commitment Availability” means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Back-Up Commitments
at such time minus (b) the Aggregate Capital at such time.
“Concentration Limit” means, at any time, for any Obligor, an amount equal to
the greater of (i) the Outstanding Balance of all Eligible Receivables at such
time multiplied by 3.335.00% and (ii) such other amount (a “Special
Concentration Limit”), if any, for such Obligor designated by the Agent as
indicated on Exhibit XI hereto; provided, that in the case of an Obligor and any
Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, that JS
Trust or the Required Financial Institutionsany Managing Agent may, upon not
less than three Business Days’ notice to Seller, cancel any Special
Concentration Limit with respect to any Obligor.
“Conduit” means, as to any Purchaser Group, each of the Persons listed on
Schedule A hereto as a “Conduit” for such Purchaser Group, or in any Assignment
Agreement or Joinder Agreement as a “Conduit” for the applicable Purchaser
Group, together with its respective successors and permitted assigns.
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of Insight and its Subsidiaries calculated on a
consolidated basis for such period.
“Consolidated EBITDA” means the sum of (a) Consolidated Net Income plus (b) to
the extent deducted in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) any extraordinary non-cash or nonrecurring non-cash
charges or losses incurred other than in the ordinary course of business,
(vi) any non-cash charges arising from compensation expense as a result of the
adoption of Financial Accounting Standards Board Statement 123 (Revised 2004),
“Share-Based Payment”, which requires certain stock-based compensation to be
recorded as expense within Insight’s consolidated statement of operations and
(vii) costs, expenses and fees incurred in connection with the Transactions (as
defined in the Credit Agreement) consummated on the Effective Date, minus (c)(i)
to the extent included in Consolidated Net Income, any extraordinary non-cash or
nonrecurring non-cash gains realized other than in the ordinary course of
business and (ii) the amount of any subsequent cash payments in respect of any
non-cash charges described in the preceding clause (b)(vi), all calculated for
Insight and its Subsidiaries on a consolidated basis.

 

7



--------------------------------------------------------------------------------



 



“Consolidated Funded Indebtedness” means, at any time, the sum (without
duplication) of (i) the aggregate principal amount of Consolidated Indebtedness
owing by Insight and its Subsidiaries which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time, plus (ii) the aggregate stated or face amount of all letters of credit at
such time for which any of Insight and its Subsidiaries is the account party
(unless cash collateralized with cash and/or cash equivalents in a manner
permitted hereunder) plus (iii) the aggregate amount of Capitalized Lease
Obligations owing by Insight and its Subsidiaries plus (iv) the aggregate of all
amounts owing by Insight and its Subsidiaries with respect to judgments or
settlements arising in connection with trials, arbitrations, mediations,
litigation or other forums for dispute resolution (to the extent not covered by
a valid and binding policy of insurance in favor of Insight or the applicable
Subsidiary with respect to which the related insurer has been notified of a
claim for payment and has not disputed such claim) (it being understood that
Consolidated Funded Indebtedness shall not include amounts outstanding under the
Floorplan Credit Agreement or any Vendor Trade Program so long as such amounts
are not bearing interest payable by a Loan Party).
“Consolidated Indebtedness” means, at any time, the Indebtedness of Insight and
its Subsidiaries calculated on a consolidated basis as of such time.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of Insight and its Subsidiaries calculated on a consolidated
basis for such period, including, without limitation, yield or any other
financing costs resembling interest which are payable under any Receivables
Purchase Facility.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Insight and its Subsidiaries calculated on a consolidated basis for
such period.
“Consolidated Rentals” means, with reference to any period, the Rentals of
Insight and its Subsidiaries calculated on a consolidated basis for such period.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract, application of a Letter of Credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

8



--------------------------------------------------------------------------------



 



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“CP Costs” means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase facilities which are directly or
indirectly funded by Pooled Commercial Paper for such day, minus (iv) any
accrual of income net of expenses received on such day from investment of
collections received under all receivable purchase facilities directly or
indirectly funded substantially with such Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of Broken Funding Costs
related to the prepayment of any Purchaser Interest of JS Trustany Conduit
pursuant to the terms of any receivable purchase facilities directly or
indirectly funded substantially with Pooled Commercial Paper. In addition to the
foregoing costs, if Seller shall request any Incremental Purchase during any
period of time determined by the applicable Managing Agent in its sole
discretion to result in incrementally higher CP Costs applicable to such
Incremental Purchase, the Capital associated with any such Incremental Purchase
shall, during such period, be deemed to be funded by JS Trustthe related Conduit
in such Managing Agent’s Purchaser Group in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such Capital.
“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of April 1, 2008, among Insight, as borrower, the “European
Borrowers” party thereto, the “Lenders” from time to time party thereto, J.P.
Morgan Europe Limited, as European Agent, Wells Fargo Bank, National Association
and U.S. Bank National Association, as Co-Syndication Agents, and the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.
“Daily Report” means a report, in substantially the form of Exhibit XII attached
hereto (appropriately completed), furnished by the Servicer to the Agent and
each Managing Agent pursuant to clause (iv) of Section 8.5.
“Deducted Receivables” means, collectively, the California Receivables and the
Software Spectrum Government Receivables.
“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.

 

9



--------------------------------------------------------------------------------



 



“Default” has the meaning set forth in the Credit Agreement.
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 2% above the Prime Rate..00% plus
the Alternate Base Rate in effect on such day (or if such day is not a Business
Day, the immediately preceding Business Day).
“Default Proxy Balance” means, as of the last day of any Fiscal Month, the
aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) as to which any payment, or part thereof, remains unpaid for more
than 90 days but less than 121 days after the due date thereof.
“Default Proxy Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage) equal to (a) the greater of (i) zero and (ii) the sum of (A) the
Default Proxy Balance as of the last day of such Fiscal Month plus (B) the
aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) that would have been classified during such Fiscal Month as
Charged-Off Receivables in accordance with clauses (i), (ii), (iii) or (iv) of
the definition of “Charged-Off Receivable” plus (C) write-offs during such
Fiscal Month, minus Recoveries during such Fiscal Month divided by (b) the
aggregate Outstanding Balance (in each case, at the time of creation) of
Receivables (other than Deducted Receivables) created during the Fiscal Month
which ended on the date four (4) Fiscal Months prior to the last day of the
current Fiscal Month.
“Default Ratio” means, for any Fiscal Month, a percentage equal to (a) the
greater of (i) zero and (ii) the sum of (A) the aggregate Outstanding Balance of
all Receivables (other than Deducted Receivables) that would have been
classified during such Fiscal Month as Charged-Off Receivables in accordance
with clauses (i), (ii), (iii) or (iv) of the definition of “Charged-Off
Receivable” plus (B) write-offs during such Fiscal Month, minus Recoveries
during such Fiscal Month divided by (b) the aggregate amount of Collections
(other than Collections received for Deducted Receivables) during such Fiscal
Month.
“Delinquency Ratio” means, at any time, a percentage equal to (i) the sum of
(a) the aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) as to which any payment, or part thereof, remains unpaid for more
than 60 days after the due date thereof as at the last day of the most recently
ended Fiscal Month plus (b) the aggregate absolute value of the amount of
credits and credit memos with respect to any Receivable which remain unapplied
for more than 60 days after the due date of such Receivable as at the last day
of the most recently ended Fiscal Month, divided by (ii) the aggregate
Outstanding Balance of all Receivables (other than Deducted Receivables) as at
the last day of the most recently ended Fiscal Month.

 

10



--------------------------------------------------------------------------------



 



“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days after the due date therefor.
“Designated Obligor” means an Obligor indicated by the AgentManaging Agents to
Seller in writing.
“Dilution Horizon Ratio” means, on any date, a percentage equal to (i) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Receivables (other than Deducted Receivables) created during the two (2)and one
half most recently ended Fiscal Months, divided by (ii) the Net Eligible
Receivables Balance as at the last day of the most recently ended Fiscal Month.
“Dilution Ratio” means, for any Fiscal Month, a percentage equal to (i) the
aggregate amount of Dilutions (other than Dilutions with respect to Deducted
Receivables) which occurred during such Fiscal Month, divided by (ii) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Receivables (other than Deducted Receivables) created during the Fiscal Month
which ended on the date two (2three (3) Fiscal Months prior to the last day of
the current Fiscal Month; provided, however, that for purposes of calculating
the Dynamic Dilution Reserve Ratio, the Dilution Ratio shall exclude Dilutions
with respect to reductions for credited sales taxes.
“Dilution Reserve” means, on any date, an amount equal to (i) the greater of
(a) the Dynamic Dilution Reserve Ratio or (b) the Dilution Reserve Floor,
multiplied by (ii) the Net Eligible Receivables Balance as of such date.
“Dilution Reserve Floor” means 11%.
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
“Dilution Trigger Ratio” means, for any Fiscal Month, a percentage equal to
(i) the aggregate amount of Dilutions (other than Dilutions with respect to
Deducted Receivables) which occurred during such Fiscal Month, divided by
(ii) the aggregate Outstanding Balance (in each case, at the time of creation)
of all Receivables (other than Deducted Receivables) created during the Fiscal
Month which ended on the date two (2) Fiscal Months prior to the last day of the
current Fiscal Month.
“Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions and any
Purchaser Interest of a Conduit, an undivided interest in which has been
assigned by such Conduit to a Financial Institution pursuant to the a Liquidity
Agreement., either the LIBO Rate or the Alternate Base Rate (as determined in
accordance with Sections 4.1 and 4.5).

 

11



--------------------------------------------------------------------------------



 



“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any cash dividends prior to the date that is 91 days after the
Maturity Date (as defined in the Credit Agreement), (b) mature or are
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof (other than solely for Qualified Equity Interests), in each case
in whole or in part and whether upon the occurrence of any event, pursuant to a
sinking fund obligation on a fixed date or otherwise, prior to the date that is
91 days after the Maturity Date (as defined in the Credit Agreement) (other than
(i) upon termination of the Commitments (as defined in the Credit Agreement) and
payment in full of the Obligations (as defined in the Credit Agreement) then due
and owing or (ii) upon a “change in control” or asset sale, provided, that any
payment required pursuant to this clause (ii) is subject to the prior repayment
in full of the Obligations (as defined in the Credit Agreement) or is otherwise
contractually subordinated in right of payment to the Obligations (as defined in
the Credit Agreement) on terms reasonably satisfactory to the Administrative
Agent) or (c) are convertible or exchangeable, automatically or at the option of
any holder thereof, into any Indebtedness, Equity Interests or other assets
other than Qualified Equity Interests prior to the date that is 91 days after
the Maturity Date (as defined in the Credit Agreement).
“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.
“Domestic Subsidiary” means any Subsidiary of any Person organized under the
laws of any state of the United States.
“Dynamic Dilution Reserve Ratio” means, on any date, the amount determined
pursuant to the following formula:
{(2.00 x ED) + ((DS - ED) x (DS/ED))} x DHR
where:

             
 
  ED   =   on such date, the average of the Dilution Ratios for the twelve
(12) Fiscal Months then most recently ended.
 
           
 
  DS   =   on such date, the highest three (3) month average Dilution Ratio for
any Fiscal Month during the twelve (12) Fiscal Months then most recently ended.
 
           
 
  DHR   =   the Dilution Horizon Ratio on such date.

“Effective Date” has the meaning set forth in the Credit Agreement.
“Eligible Receivable” means, at any time, a Receivable:
(i) the Obligor of which (a) is (1) a resident of the United States or Canada,
(2) a corporation or other business organization organized under the laws of the
United States or Canada or any political subdivision thereof and has its chief
executive office in the United States or Canada, or (3) is a government of any
state (or any governmental subdivision or agency thereof) of the United States
other than an Ineligible State; (b) is not an Affiliate of any of the parties
hereto; and (c) is not a Designated Obligor;

 

12



--------------------------------------------------------------------------------



 



(ii) the Obligor of which is not the Obligor of any Delinquent Receivables which
in the aggregate constitute more than 25% of all Receivables (measured by
Outstanding Balance) of such Obligor;
(iii) which is not a Charged-Off Receivable, a Delinquent Receivable or a
Canadian Receivable; provided, that, Canadian Receivables with Outstanding
Balances which, in the aggregate, constitute no more than 1% of the aggregate
Outstanding Balance of all Receivables, may be Eligible Receivables;
(iv) which is not a WM Receivable; provided, that, WM Receivables with
Outstanding Balances which, in the aggregate, constitute no more than 5% of the
aggregate Outstanding Balance of all Receivables, may be Eligible Receivables;
(v) which by its terms is due and payable within 60 days of the original invoice
date therefor and has not had its payment terms extended; provided, however,
that no more than 35% of the aggregate Outstanding Balance of all Receivables
may be due and payable more than 30 days after the original invoice date
thereof;
(vi) which is an “account” or “chattel paper” within the meaning of
Section 9-105 and Section 9-106, respectively, of the UCC of all applicable
jurisdictions and in respect of which the perfection of a security interest
therein is governed by Article 9 of the UCC of all applicable jurisdictions;
(vii) which is denominated and payable only in United States dollars in the
United States;
(viii) which arises under a Contract in writing, which (a) together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense
and (b) is governed by the laws of any state of the United States;
(ix) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract
and (B) does not contain a confidentiality provision that purports to restrict
the ability of any Purchaser to exercise its rights under this Agreement,
including, without limitation, its right to review the Contract;
(x) which arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator;
(xi) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation;

 

13



--------------------------------------------------------------------------------



 



(xii) which satisfies all applicable requirements of the Credit and Collection
Policy;
(xiii) which was generated in the ordinary course of the applicable Originator’s
business;
(xiv) which arises solely from the sale of goodsand licensing of goods or
general intangibles (such as software) or the provision of services to the
related Obligor by the applicable Originator, and not by any other Person (in
whole or in part);
(xv) as to which theno Managing Agent has not notified the Seller that thesuch
Managing Agent has determined that such Receivable or class of Receivables is
not acceptable as an Eligible Receivable, including, without limitation, because
such Receivable arises under a Contract that is not acceptable to thesuch
Managing Agent;
(xvi) which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract);
(xvii) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor;
(xviii) all right, title and interest to and in which has been validly
transferred by the Originators to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim (other than Adverse Claims created by the
Transaction Documents); and
(xix) no portion of which constitutes sales tax or late fees or similar
charges.; and
(xx) which is not an FOB Destination Receivable or a Deducted Receivable.
“Equity Interests” means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
“Excluded Receivables” means any indebtedness or obligations owed to (i) the
Insight Global Finance division of Insight Direct USA, Inc. (formerly Insight
Global Finance, Inc., an Arizona corporation), or (ii) the Software Spectrum
division of Insight Direct USA, Inc. (formerly Software Spectrum, Inc., a
Delaware corporation), whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
and the rendering of services thereby.
“Facility Account” means Seller’s Account No. 0060-9027 at JPMorgan.

 

14



--------------------------------------------------------------------------------



 



“Facility Termination Date” means the earliest of (i) September 17, 2011,
(ii) the Liquidity Termination Date and (iii) the Amortization Date.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.
“Fee Letter” means (i) that certain SecondThird Amended and Restated Fee Letter,
dated as of September 17, 2008July 24, 2009, among the Seller, the Agent and JS
Trust,the Managing Agents and (ii) any other letter designated as ita “Fee
Letter” therein and entered into between Seller and any of the parties hereto
from time to time, in each case as such letter may be amended, restated,
supplemented or otherwise modified and in effect from time to time.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.
“Financial Institutions” means, as to any Purchaser Group, each of the Persons
listed on Schedule A hereto as a “Financial Institution” for such Purchaser
Group, or in any Assignment Agreement or Joinder Agreement as a “Financial
Institution” for the applicable Purchaser Group, together with its respective
successors and permitted assigns.
“Financing” means, with respect to any Person, (i) the issuance or sale by such
Person of any equity interests in such Person, or (ii) the issuance or sale by
such Person of any Indebtedness other than Indebtedness described in
Sections 6.14.1 through 6.14.8 of the Credit Agreement; provided, however, that
the foregoing clause (ii) shall not permit the incurrence by Insight or any
Subsidiary of any Indebtedness if such incurrence is not otherwise permitted by
the Credit Agreement.
“Fiscal Month” means each calendar month.
“Fiscal Quarter” means each calendar quarter.
“Fiscal Year” means each calendar year.

 

15



--------------------------------------------------------------------------------



 



“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of (a)(i) Consolidated EBITDA during the four Fiscal Quarter
period then ended minus (ii) Consolidated Capital Expenditures during such
period minus (iii) cash dividends or distributions (excluding any repurchase of
its Equity Interests made by Insight in accordance with Section 6.06 of the
Credit Agreement) paid by Insight on its Equity Interests during such period
plus (iv) Consolidated Rentals during such period to (b)(i) Consolidated
Interest Expense during such period plus (ii) Consolidated Rentals during such
period plus (iii) expenses for taxes paid or taxes accrued during such period
(calculated for Insight and its Subsidiaries on a consolidated basis) plus
(iv) any scheduled amortization of the principal portion of Indebtedness during
such period (other than amounts owing in connection with Permitted Receivables
Facilities), including, without limitation, Capitalized Lease Obligations
(calculated for Insight and its Subsidiaries on a consolidated basis).
“Floorplan Collateral Agent” means Wells Fargo Foothill, LLC, in its capacity as
collateral agent under the Floorplan Credit Agreement.
“Floorplan Credit Agreement” means the Credit Agreement, dated as of
September 17, 2008, by and among Insight Public Sector, Inc., Insight Direct
USA, Inc., Calence, the lenders party thereto from time to time, Castle Pines
Capital LLC, as an administrative agent, Wells Fargo Foothill, LLC, as an
administrative agent, and the Floorplan Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time.
“Floorplan Loan Documents” has the meaning set forth in the Credit Agreement.
“FOB Destination Receivable” means a Receivable as to which the goods have not
been delivered to the applicable Obligor.
“Former Obligor” means, on any day, any Person who was previously an obligor
with respect to any accounts receivable of any Originator, but who is not on
such day an Obligor with respect to any outstanding Receivables and has not
purchased any goods or services from any Originator within 12 months.
“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of JS Trusta Conduit
(including the Liquidity Agreement) or thea Related CP Issuer.
“Funding Source” means (i) any Financial Institution, (ii) JS Trust, (iii)
theany Related CP Issuer or (iviii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to JS Trust or the Related CP Issuera Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
“Governmental Authority” means the government of the United States of America,
the Netherlands, the United Kingdom, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, the
European Union.

 

16



--------------------------------------------------------------------------------



 



“Government Contract Payment” has the meaning set forth in the definition of
“Government Contract Payment Sale”.
“Government Contract Payment Obligor” has the meaning set forth in the
definition of “Government Contract Payment Sale”.
“Government Contract Payment Purchaser” has the meaning set forth in the
definition of “Government Contract Payment Sale”.
“Government Contract Payment Sale” means a transaction in which (a) an
Originator enters into a lease or software licensing agreement with a U.S. state
or federal Governmental Authority (a “Government Contract Payment Obligor”)
pursuant to which (i) such Originator will lease certain equipment or license
certain software to such Government Contract Payment Obligorand, (ii) such
Governmental Authority is obligated to make a series of payments to such
Originator during the term of such lease or software license (each such payment,
a “Government Contract Payment”), (iiiii) such Originator pays the related
vendor in full for the related equipment or software on the date such
transaction is consummated, (iiiiv) such Originator sells such Government
Contract Payments (and, in the case of a lease, the related lease equipment) to
a third-party (a “Government Contract Payment Purchaser”) on such date and
(ivv) such Originator administers and services such Government Contract Payments
for such Government Contract Payment Purchaser during the term of such lease or
software license; provided, that after the date of such transaction the sole
payment obligation of such Originator in connection with such transaction shall
be to pay to such Government Payment Purchaser all related Government Contract
Payments actually received by such Originator.
“Government Contract Sale Receivable” means any indebtedness or obligation owed
by a Government Contract Payment Obligor in connection with a Government
Contract Payment Sale.
“Group Purchase Limit” means, for each Purchaser Group, the sum of the Back-Up
Commitments of the Financial Institutions in such Purchaser Group.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

17



--------------------------------------------------------------------------------



 



“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of obligations, liabilities or indebtedness of the type described in
clauses (a) through (e) and (g) through (l) of this definition, (g) all
Capitalized Lease Obligations of such Person, (h) Off-Balance Sheet Liabilities
of such Person, (i) the principal component of all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (unless cash collateralized with cash and/or cash
equivalents in a manner permitted hereunder), (j) the principal component of all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) with respect to any Subsidiary of Insight, any Disqualified
Equity Interests of such Person and (l) all Net Mark-to-Market Exposure of such
Person under all Swap Agreements. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Independent Director” means a natural person who, for the five-year period
prior to his or her appointment as Independent Director has not been, and during
the continuation of his or her service as Independent Director is: (A) not
(i) an employee, director, stockholder, partner or officer of the Seller or any
of its Affiliates (other than his or her service as an Independent Director of
the Seller); (ii) a customer or supplier of the Seller or any of its Affiliates;
or (iii) any member of the immediate family of a person described in (i) or
(ii), and (B) has (i) prior experience as an independent director for a
corporation whose charter documents required the unanimous consent of all
independent directors thereof before such corporation could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

 

18



--------------------------------------------------------------------------------



 



“Ineligible State” means, unless otherwise consented to in writing by the
AgentManaging Agents, with respect to any Receivable, (i) Delaware, (ii) the
District of Columbia, (iii) Hawaii, (iv) Kansas, (v) Maine, (vi) Maryland,
(vii) Minnesota, (viii) New York, (ix) North Carolina and (x) any state in
respect of which (a) there are restrictions on the assignment of a Receivable
owing by such state (or on the assignment of any Related Security with respect
to such Receivable) or any governmental subdivision or agency of such state
pursuant to statute, judicial precedent, the related Contract or otherwise, or
(b) there are any actions required to be taken or conditions required to be
satisfied, whether pursuant to statute, judicial precedent, the related Contract
or otherwise, before such Receivable (or any Related Security with respect to
such Receivable) may be assigned that have not yet been taken or satisfied.
“Information Memorandum” has the meaning set forth in the Credit Agreement.
“Insight” has the meaning set forth in the preamble to this Agreement.
“Insight Entity” has the meaning set forth in Section 7.1(i).
“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated as of September 17, 2008, by and among the
Administrative Agent, the Agent, IBM Credit LLC, Hewlett Packard Company and the
Floorplan Collateral Agent (as acknowledged by Insight and certain of its
Subsidiaries) as amended, restated, supplemented or otherwise modified from time
to time.
“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit XIII attached hereto, pursuant to which a new Purchaser Group becomes
party to this Agreement.
“JPMorgan” means JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)).
“JS Trust” has the meaning set forth in the preamble to this Agreement.
“JPMorgan Roles” has the meaning set forth in Section 14.13.
“JS Trust” means JS Siloed Trust.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“LIBO Rate” means, on any day, the rate per annum equal to the sum of4.25% plus:
(i)(a) the applicable British Bankers’ Association Interest Settlement Rate for
deposits in U.S. dollars appearing on Reuters Screen FRBDBBA Libor Rates Page
3750 (or on any successor or substitute of such page) as of 11:00 a.m. (London
time) on such day (or if such day is not a Business Day, on the immediately
preceding Business Day) two (2) Business Days prior to the first day of the
relevant Tranche Period, and having a maturity equal to such Tranche Period,
provided that, (ia) if

 

19



--------------------------------------------------------------------------------



 



Reuters Screen FRBDBBA Libor Rates Page 3750 is not available to the applicable
Managing Agent for any reason, the applicable LIBO Rate for the relevant Tranche
Period for shall instead be the applicable British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Tranche Period, and having a
maturity equal to such Tranche Period, (or if such day is not a Business Day, on
the immediately preceding Business Day), and (iib) if no such British Bankers’
Association Interest Settlement Rate is available to thesuch Managing Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by thesuch Managing Agent to be the rate at which JPMorgansuch
Managing Agent offers to place deposits in U.S. dollars with first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Tranche Period, (or if such day
is not a Business Day, on the immediately preceding Business Day), in the
approximate amount to be funded at the LIBO Rate and having a maturity equal to
such Tranche Period, divided by (b
(ii) one minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Periodplus.
(ii) 1.25% per annum.
The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Liquidity Agreement” means theany agreement entered into by JS Trust withas may
be in effect from time to time among a Conduit and the Financial Institutions in
connection herewithwithin its Purchaser Group or any Funding Source providing
for the purposecommitment of providing liquidity with respect to the Capital
funded by JS Trust under this Agreementsuch Financial Institution or such
Funding Source to purchase from such Conduit at any time all or any portion of
such Conduit’s Purchaser Interests.
“Liquidity Termination Date” means September 16, 2009July 23, 2010.
“Loan Documents” has the meaning set forth in the Credit Agreement.
“Loan Party” has the meaning set forth in the Credit Agreement.
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

 

20



--------------------------------------------------------------------------------



 



“Loss Horizon Ratio” means, as of any date, a ratio equal to (i) the aggregate
Outstanding Balance (in each case, at the time of creation) of all Receivables
(other than Deducted Receivables) created during the three (3) most recently
ended Fiscal Months divided by (ii) the Net Eligible Receivables Balance as at
the last day of the most recently ended Fiscal Month.
“Loss Percentage Floor” means 1020.0%.
“Loss Ratio” means, as of any date, a percentage equal to the highest average
Default Proxy Ratio for any three consecutive Fiscal Months during the twelve
(12) Fiscal Months then most recently ended.
“Loss Reserve” means, on any date, an amount equal to the Loss Reserve
Percentage multiplied by the Net Eligible Receivables Balance as of such date.
“Loss Reserve Percentage” means, as of any date, the greater of (i) the Loss
Percentage Floor and (ii) the percentage obtained by multiplying (a) 2.00 times
(b) the Loss Ratio (as determined as of the last day of the Fiscal Month then
most recently ended) times (c) the Loss Horizon Ratio (as determined as of the
last day of the Fiscal Month then most recently ended).
“Managing Agent” means, as to any Purchaser Group, each of the Persons listed on
Schedule A hereto as a “Managing Agent” for such Purchaser Group, or in any
Assignment Agreement or Joinder Agreement as a “Managing Agent” for the
applicable Purchaser Group, together with its respective successors and
permitted assigns.
“Managing Agent Roles” has the meaning set forth in Section 14.13.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement, (iii) the legality, validity or enforceability of this Agreement
or any other Transaction Document, (iv) any Purchaser’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.
“Member” means Insight Receivables Holding, LLC, an Illinois limited liability
company and its successors.
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent and the
Managing Agents pursuant to clause (ii) of Section 8.5.
“Moody’s” means Moody’s Investors Service and its successors.

 

21



--------------------------------------------------------------------------------



 



“Net Cash Proceeds” means, with respect to any sale of Property or any Financing
by any Person, (a) cash (freely convertible into Dollars) received by such
Person or any Subsidiary of such Person from such sale of Property (including
cash received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such sale of Property) or
Financing, after (i) provision for all income or other taxes measured by or
resulting from such sale of Property, (ii) payment of all reasonable brokerage
commissions and other fees and expenses related to such sale of Property or
Financing, and (iii) all amounts used to repay Indebtedness secured by a Lien on
any asset disposed of in such sale of Property which is or may be required (by
the express terms of the instrument governing such Indebtedness) to be repaid in
connection with such sale of Property (including payments made to obtain or
avoid the need for the consent of any holder of such Indebtedness) or Financing.
“Net Eligible Receivables Balance” means, at any time, (i) the aggregate
Outstanding Balance of all Eligible Receivables at such time reduced byminus
(ii) the Aggregate Aged Credit Ineligible Amount at such time minus (iii) the
aggregate amount by which the Outstanding Balance of all Eligible Receivables of
each Obligor and its Affiliates exceeds the Concentration Limit for such Obligor
at such time.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).
“Non-Renewing Financial Institution” has the meaning set forth in Section
12.3(a).
“Off-Balance Sheet Liability” of a Person means, without duplication, (a) any
Attributable Receivables Indebtedness of such Person, and (b) the principal
component of (i) any repurchase obligation or liability of such Person with
respect to Receivables or notes receivable sold by such Person, (ii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person or (iii) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person, but excluding from this clause (iii)
all Operating Leases.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Operating Lease” of a Person means any lease of an asset (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

22



--------------------------------------------------------------------------------



 



“Originator” means each of Insight Direct USA, Inc., an Illinois corporation,
and Insight Public Sector, Inc., an Illinois corporation, or any other
Subsidiary or Affiliate of Insight approved in writing by the Agent from time to
time.
“Outstanding Balance” means, with respect to any Receivable at any time, the
then outstanding principal balance thereof; provided, that with respect to a WM
Receivable, “Outstanding Balance” means an amount equal to the product of 1.07
and the actual cost to the applicable Originator of providing warranty or
maintenance services to an Obligor.
“Participant” has the meaning set forth in Section 12.2.
“Percentage” means, with respect to any Financial Institution in any Purchaser
Group, a percentage equal to the Back-Up Commitment of such Financial
Institution divided by the aggregate Back-Up Commitments of all Financial
Institutions in such Purchaser Group; provided, however, that from and after the
date of termination of the Back-Up Commitments, “Percentage” shall be based on
the Back-Up Commitments of such Financial Institutions immediately prior to such
termination.
“Performance Undertaking” means that certain Amended and Restated Performance
Undertaking dated as of September 3, 2003 by Insight in favor of the Agent for
the benefit of the Purchasers, as amended, restated, supplemented or otherwise
modified from time to time.
“Permitted Acquisition” means (a) subject to the satisfaction of the terms and
conditions in Section 4.01 of the Credit Agreement, the Calence Acquisition, and
(b) any other acquisition (whether by purchase, merger, consolidation or
otherwise but excluding in any event a Hostile Acquisition) or series of related
acquisitions by Insight or any Subsidiary of all or substantially all the assets
of, or more than fifty percent (50%) of the Equity Interests in, a Person or
division or line of business of a Person if, at the time of and immediately
after giving effect thereto, (i) no Default has occurred and is continuing or
would arise after giving effect thereto, (ii) such Person or division or line of
business is engaged in a type of business that complies with the requirements of
the last sentence of Section 6.03 of the Credit Agreement, (iii) the Total
Leverage Ratio shall not exceed the Applicable Acquisition Ratio and the Fixed
Charge Coverage Ratio shall not be less than 1.25 to 1.00, in each case
determined on a pro forma basis reasonably acceptable to the Administrative
Agent after giving effect to such acquisition, recomputed as of the last day of
the most recently ended Fiscal Quarter of Insight for which financial statements
are available, as if such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and (iv) Insight
shall have delivered a Compliance Certificate (as defined in the Credit
Agreement) not less than fifteen (15) days (or such shorter period as the
Administrative Agent shall agree) prior to the consummation of such acquisition
demonstrating compliance with the foregoing clause (iii) and setting forth the
Material Subsidiaries (as defined in the Credit Agreement) after giving effect
to such acquisition.

 

23



--------------------------------------------------------------------------------



 



“Permitted Receivables Facilities” has the meaning set forth in the Credit
Agreement.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Pooled Commercial Paper” means Commercial Paper notes of theany Conduit or
Related CP Issuer subject to any particular pooling arrangement by thesuch
Conduit or Related CP Issuer, but excluding Commercial Paper issued by thesuch
Conduit or Related CP Issuer for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by thesuch Conduit or
Related CP Issuer (or by JS Trustor any other Person that funds a purchase of
assets or the making of any loan or other financial accommodation directly or
indirectly with the proceeds of Commercial Paper issued by thesuch Conduit or
Related CP Issuer).
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Pro Rata Share” means, for each Financial InstitutionPurchaser Group, a
percentage equal to (i) the Back-Up Commitment of such Financial Institution,
divided by (ii) theaggregate amount of all Back-Up Commitments of all the
Financial Institutions hereunder in such Purchaser Group, divided by (ii) the
Purchase Limit, adjusted as necessary to give effect to the application of the
terms of Sections 13.5 or 13.6Article XII; provided, however, that from and
after the termination of the Back-Up Commitments, “Pro Rata Share” for each
Purchaser Group shall mean a percentage equal to (x) the Capital of all
Purchasers in such Purchaser Group divided by (y) Aggregate Capital.
“Purchase Limit” means, (a) at all times prior to December 17, 2008,
$225,000,000 and (b) from and after December 17, 2008, $150,000,000.
“Purchase Notice” has the meaning set forth in Section 1.2.
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Eligible Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Report, taking into account such proposed Incremental Purchase.

 

24



--------------------------------------------------------------------------------



 



“PurchasersPurchaser” has the meaning set forth in the preamble to this
Agreement.
“Purchaser Group” means JS Trusta group composed of a Managing Agent, the
related Conduit (if any) and eachthe related Financial InstitutionInstitutions.
“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:
C
   NRB – AR   
where:

             
 
  C   =   the Capital of such Purchaser Interest.
 
           
 
  AR   =   the Aggregate Reserves.
 
           
 
  NRB   =   the Net Eligible Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).
“Qualified Equity Interests” means any Equity Interests that do not constitute
Disqualified Equity Interests.
“Receivable” means all indebtedness and other obligations (other than
indebtedness or obligations constituting Excluded Receivables or Government
Contract Sale Receivables) owed to Seller or any Originator (at the time it
arises, and before giving effect to any transfer or conveyance under the
Receivables Sale Agreement or hereunder) or in which Seller or such Originator
has a security interest or other interest, including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goodsor
licensing of goods or general intangibles (such as software), or the rendering
of services by the applicable Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

 

25



--------------------------------------------------------------------------------



 



“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which Insight or any of its
Subsidiaries, in their respective capacities as sellers or transferors of any
receivables, sell or transfer to SPVs all of their respective right, title and
interest in and to certain receivables for further sale or transfer (or granting
of Liens to other purchasers of or investors in such assets or interests therein
(and the other documents, instruments and agreements executed in connection
therewith), as any such agreements may be amended, restated, supplemented or
otherwise modified from time to time, or any replacement or substitution
therefor.
“Receivables Purchase Facility” means any securitization facility made available
to Insight or any of its Subsidiaries, pursuant to which receivables of Insight
or any of its Subsidiaries are transferred to one or more SPVs, and thereafter
to certain investors, pursuant to the terms and conditions of the Receivables
Purchase Documents.
“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement dated as of September 3, 2003, among Insight Direct USA, Inc.,
Insight Public Sector, Inc. and Seller, as the same may be amended , restated or
otherwise modified from time to time.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Recoveries” means, with respect to a Receivable that (a) would have been
classified during any Fiscal Month as a Charged-Off Receivable in accordance
with clauses (i), (ii), (iii) or (iv) of the definition of “Charged-Off
Receivable” or (b) has been written off by the Seller, all amounts received or
collected by the Servicer or the Seller with respect to such Receivable after
such classification or write-off.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Regulatory Change” has the meaning set forth in Section 10.2(a).
“Reinvestment” has the meaning set forth in Section 2.2.
“Related CP Issuer” means, (i) with respect to JS Trust, Jupiter Securitization
Company LLC, and (ii) with respect to any other Conduit, an Affiliate of such
Conduit that issues Commercial Paper to fund advances made to such Conduit, the
proceeds of which are used by such Conduit to fund or maintain Purchaser
Interests hereunder.

 

26



--------------------------------------------------------------------------------



 



“Related Security” means, with respect to any Receivable:
(i) all of the applicable Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,
(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
(v) all Records related to such Receivable,
(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable , and
(vii) all proceeds of any of the foregoing.
“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.
“Report” means each Monthly Report and each, Weekly Report and Daily Report.
“Required Financial Institutions” means, at any time, (i) if JS Trust holds any
Purchaser Interests, the Agent and Financial Institutions with Back-Up
Commitments in excess of 66-2/3% of the aggregate of all Back-Up Commitments,
and (ii) if JS Trust holds no Purchaser Interests,the Financial Institutions
with Back-Up Commitments in excess of 66-2/3% of the aggregate of all Back-Up
Commitments.
“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

      Aggregate Reduction   Required Notice Period
£ $100,000,000
  two (2) Business Days
Greater than $100,000,000
  five (5) Business Days

“S&P” means Standard and Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

27



--------------------------------------------------------------------------------



 



“Sale and Leaseback Transaction” means any sale or other transfer of any asset
by a Person with the intent to lease such asset as lessee.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
“Servicer Reserve” means, on any date, an amount equal to 0.75% multiplied by
the Net Eligible Receivables Balance as of the close of business of the Servicer
on such date.
“Servicing Fee” has the meaning set forth in Section 8.6.
“Settlement Date” means (A) the fifteenth (15th) day of each month (or if such
day is not a Business Day, the next succeeding Business Day), and (B) the last
day of the relevant Tranche Period in respect of each Purchaser Interest of the
Financial Institutions.
“Settlement Period” means (A) in respect of each Purchaser Interest of JS
Trustthe Conduits, the immediately preceding Accrual Period, and (B) in respect
of each Purchaser Interest of the Financial Institutions, the entire Tranche
Period of such Purchaser Interest.
“Software Spectrum Government Receivable” means any indebtedness or obligations
owed by the federal government of the United States (or any governmental
subdivision or agency thereof) to the Software Spectrum division of Insight
Direct USA, Inc. (formerly Software Spectrum, Inc., a Delaware corporation).
“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of the Credit Agreement.
“Subsidiary” means any subsidiary of Insight (after giving effect to the Calence
Acquisition); provided, that Persons that would be required in accordance with
GAAP to be consolidated with Insight, but which are not otherwise controlled by
Insight shall be “Subsidiaries” hereunder solely for the purpose of making
calculations under Section 9.1(l) and (m) hereof, but shall not be
“Subsidiaries” hereunder for purposes of any representation, warranty or other
covenant hereunder.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

28



--------------------------------------------------------------------------------



 



“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Insight or the
Subsidiaries shall be a Swap Agreement.
“Termination Date” has the meaning set forth in Section 2.2.
“Termination Percentage” has the meaning set forth in Section 2.2.
“Terminating Financial Institution” has the meaning set forth in Section
12.3(a).
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of Consolidated Funded Indebtedness at such time to Adjusted
Consolidated EBITDA for the four Fiscal Quarter period then most recently ended.
“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution, including any Purchaser Interest or undivided interest
therein which has been assigned to a Financial Institution pursuant to the
Liquidity Agreement:
(a) (a) if Yield for such Purchaser Interest is calculated on the a basis of the
LIBO Rate, a period of one, two, three or six months, or such other period as
may be mutually agreeable to the applicable Managing Agent and Seller,
commencing on a Business Day selected by Seller or the applicable Managing Agent
pursuant to this Agreement. Each one, two, three of six month Tranche Period
shall end on the day in the applicable succeeding month which corresponds
numerically to the beginning day of such Tranche Period, provided, however, that
if there is no such numerically corresponding day in such succeeding month, such
Tranche Period shall end on the last Business Day of such succeeding month; or.
(b) (b) if Yield for such Purchaser Interest is calculated on thea basis of the
PrimeAlternate Base Rate, a period commencing on a Business Day selected by
Seller and agreed to by thethe applicable Managing Agent,; provided no such
period shall exceed one month.

 

29



--------------------------------------------------------------------------------



 



If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, that if such
next succeeding Business Day falls in a new month, such Tranche Period shall end
on the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Managing Agent.
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Collection Account Agreement, the
Intercreditor Agreement, theany Fee Letter, the Performance Undertaking, the
Subordinated Note (as defined in the Receivables Sale Agreement) and all other
instruments, documents and agreements executed and delivered in connection
herewith.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unused Back-up Commitment” means, with respect to any Financial Institution at
any time, such Financial Institution’s Back-up Commitment at such time minus
such Financial Institution’s Back-up Percentage of its Purchaser Group’s Pro
Rata Share of the Aggregate Capital outstanding at such time.
“Vendor Trade Programs” means those certain inventory finance transactions from
time to time entered into by Insight or its Affiliates with IBM Credit
Corporation or its Affiliates, Hewlett Packard Corporation or its Affiliates or
any other Person reasonably acceptable to the Administrative Agent.
“Weekly Report” means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
clause (i) of Section 8.5.
“WM Receivable” means a Receivable which arises under a Contract relating to the
provision by an Originator of warranty or maintenance services to an Obligor.
“Yield” means for each respective Tranche Period relating to Purchaser
InterestsInterest of thea Financial InstitutionsInstitution, an amount equal to
the product of the applicable Discount Rate for each Purchaser Interest
multiplied by the Capital of such Purchaser Interest for each day elapsed during
such Tranche Period, annualized on a 360 day basis.
“Yield Reserve” means, on any date, an amount equal to 0.75% multiplied by the
Net Eligible Receivables Balance as of the close of business of the Servicer on
such date.

 

30



--------------------------------------------------------------------------------



 



All terms used in Article 9 of the UCC in the State of Illinois, and not
specifically defined herein, are used herein as defined in such Article 9.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Insight notifies the Agent that Insight and the
Seller request an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Agent notifies Insight and the
Seller that the Required Financial Institutions request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

31